      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 1 of 66



 1   JEFFREY BOSSERT CLARK
     Acting Assistant Attorney General
 2   Civil Division
     C. SALVATORE D’ALESSIO, JR.
 3   Acting Director
     Torts Branch, Civil Division
 4   MARY HAMPTON MASON
     (New York Bar No. 2255198)
 5   Senior Trial Counsel
     PAUL QUAST
 6   (Colorado Bar No. 49154)
     Trial Attorney
 7   Constitutional & Specialized Tort Litigation
     Torts Branch, Civil Division
 8   Department of Justice
     Box 7146 Washington, DC 20044
 9   Email: paul.c.quast@usdoj.gov
     Telephone: (202) 616-4150
10
     Attorneys for the Individual Defendants
11
12                         IN THE UNITED STATES DISTRICT COURT
13                               FOR THE DISTRICT OF ARIZONA
14                                                       No. CV-19-00481-TUC-JCH
       A.I.I.L., et al.,
15
                           Plaintiffs,
16                                                    MOTION TO DISMISS THE FIRST
       v.                                            AMENDED COMPLAINT FOR LACK
17                                                   OF PERSONAL JURISDICTION AND
       Jefferson Beauregard Sessions, III, et al.,     FAILURE TO STATE A CLAIM
18
                           Defendants.
19
20
21
22
23
24
25
26
27
28
       Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 2 of 66



 1                                               TABLE OF CONTENTS
 2   INTRODUCTION ............................................................................................................... 1
 3
     I. STATUTORY AND REGULATORY FRAMEWORK ............................................... 2
 4
 5       A. Expedited Removal, Credible Fear, and Mandatory Detention under the
            Immigration and Nationality Act (“INA”) ............................................................... 2
 6
         B. Statutes Governing the Care and Custody of Unaccompanied Alien Children ....... 3
 7
 8               a. The Homeland Security Act of 2002 (“HSA”) ................................................. 3
 9
10               b. Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”) ...... 4
11
         C. Criminal Prosecution for Improper Entry ................................................................ 6
12
13       D. The “Zero-Tolerance Policy” ................................................................................... 6

14   II. THE ALLEGATIONS OF THE COMPLAINT ............................................................ 6
15
         A. The Entry of the Named Plaintiffs into the United States ........................................ 6
16
         B. The Alleged Creation of “Family Separation” Policies ........................................... 7
17
18       C. The Complaint’s Plead Counts and Class Allegations.............................................. 9
19       D. Related Proceedings ............................................................................................... 11
20
     III. THE COURT SHOULD DISMISS THE FAC FOR LACK OF PERSONAL
21        JURISDICTION OVER THE DEFENDANTS .......................................................... 13
22
         A. Plaintiffs Must Show That Each Defendant Has Constitutionally Sufficient
23          “Contacts” with Arizona ........................................................................................ 14
24
         B. Plaintiffs Have Not Established Constitutionally Sufficient Contacts Between Any
25          Defendant and Arizona ........................................................................................... 15
26
     IV. PLAINTIFFS MAY NOT CHALLENGE GOVERNMENT PROSECUTION OR
27       IMMIGRATION ENFORCEMENT POLICY USING BIVENS ................................ 19
28
         A. Plaintiffs’ Claims Involve a New Context ............................................................. 20



                                                                   ii
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 3 of 66




 1      B. Alternative, Existing Processes Preclude the Creation of a Bivens Remedy ......... 22

 2      C. Other Factors Counsel Strongly Against Implying a Bivens Remedy Here .......... 25
 3
               a. Congressional Action in the Context of Immigration Has Been “Frequent and
 4                Intense” and Implying a Damages Remedy Would Raise Serious Separation-
 5                of-Powers Concerns ....................................................................................... 26

 6
               b. National and Border Security Concerns, which are Constitutionally
 7                Committed to the Political Branches, Counsel Against Creation of an
 8                Individual Capacity Cause of Action in this Context ..................................... 29
 9
               c. Bivens Actions May Not Be Used to Challenge High-Level Executive Branch
10                Immigration Enforcement Policy at the Border............................................. 32
11
12             d. Additional Separation-of-Powers Principles Would Be Violated by Creating
                  an Individual Capacity Claim for Prosecutorial Policy Decisions ............... 35
13
14
               e. The Scope and Number of Governmental Actions and Actors Plaintiffs
15                Challenge Across Agencies Would Make Devising a Workable Individual-
                  Capacity Cause of Action Impracticable ....................................................... 36
16
17   V. DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
18      CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS ............................. 39

19      A. Plaintiffs Fail to Allege the Violation of a Clearly Established Due Process
20         Right ....................................................................................................................... 41

21      B. Plaintiffs Fail to Allege a Violation of a Clearly Established Equal Protection
22         Right ....................................................................................................................... 48

23      C. Plaintiffs Fail to Allege the Violation of a Clearly Established Fourth Amendment
           Right ....................................................................................................................... 52
24
25      D. Defendants Did Not Personally Violate Plaintiffs’ Constitutional or Federal
           Statutory Rights ...................................................................................................... 55
26
27      E. The Court Should Dismiss Plaintiffs’ Federal Statutory Claims For Additional
           Reasons ................................................................................................................... 57
28



                                                                     iii
       Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 4 of 66




 1   VI. PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
         BARRED BY ABSOLUTE IMMUNITY ................................................................... 59
 2
     CONCLUSION ................................................................................................................. 60
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                                   iv
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 5 of 66



 1
                                         INTRODUCTION
 2
             In an effort to challenge federal immigration policy, Plaintiffs ask this Court to
 3
     recognize novel claims under Bivens v. Six Unknown Named Agents of Federal Bureau of
 4
     Narcotics, 403 U.S. 388 (1971), against fifteen current and former White House officials,
 5
     Cabinet heads, and other high-ranking government officials in their personal capacities
 6
     (“Defendants”). 1 Plaintiffs purport to bring their individual-capacity claims as a class
 7
     action, and they seek both money damages and the establishment of a fund for mental
 8
     health treatment for alleged constitutional and statutory civil rights violations. First
 9
     Amended Complaint (“FAC”) ¶¶ 24, 270–81. Litigants across the nation have tried to bring
10
     individual-capacity claims legally indistinguishable from these, and every court to address
11
     the issue has dismissed those suits. This Court should do the same.
12
             To begin, Plaintiffs have not alleged facts establishing that the Court has personal
13
     jurisdiction over Defendants, and this failure alone requires dismissal of the case. Beyond
14
     that problem, the Supreme Court and every other court to address the issue has held that
15
     core separation-of-powers principles preclude suits for money damages based on the sort
16
     of constitutional challenges to high-level U.S. immigration policy that Plaintiffs make
17
     here. See Ziglar v. Abbasi, 137 S. Ct. 1843, 1861 (2017) (rejecting Bivens cause of action);
18
     see also Mejia-Mejia v. U.S. Immigration & Customs Enf’t, No. CV 18-1445 (PLF), 2019
19
20
     1
21     Defendants are former White House Chief of Staff John F. Kelly; Senior Advisor to the
     President Stephen Miller; former Attorney General (“AG”) Jefferson B. Sessions, III;
22   Counselor to the AG Gene Hamilton; former Secretary of Homeland Security Kirstjen
23   Nielsen; former Acting Secretary of Homeland Security and former Commissioner of U.S.
     Customs and Border Protection (“CBP”) Kevin K. McAleenan; Chief Operating Officer
24   and Senior Official Performing the Duties of the Commissioner of CBP Mark Morgan;
25   former Chief of CBP United States Border Patrol Carla Provost; former Acting Director of
     Immigration and Customs Enforcement (“ICE”) Matthew Albence; former Director of ICE
26   Thomas Homan; former Acting Director of ICE Ronald D. Vitiello; former Director of
     United States Citizenship and Immigration Services (“USCIS”) L. Francis Cissna;
27
     Secretary of Health and Human Services (“HHS”) Alex Azar; former HHS Counselor for
28   Human Services Policy Margaret Wynne; and former Director of the Office of Refugee
     Resettlement (“ORR”) Scott Lloyd.

                                                  1
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 6 of 66




 1   WL 4707150, at *4 (D.D.C. Sept. 26, 2019) (declining to extend Bivens to a family
 2   separation challenge and noting that “this action is obviously a collateral challenge to a
 3   government-wide policy affecting thousands of individuals”); K.O. v. U.S. Immigration &
 4   Customs Enf’t, No. CV 20-309 (RC), 2020 WL 3429697, at *10–13 (D.D.C. June 23, 2020)
 5   (appeal filed) (declining to extend Bivens to a family separation challenge against eleven
 6   of the same defendants and stating that “[a] challenge to a coordinated policy organized
 7   from the top of the Executive Branch across several departments is a different kind of
 8   lawsuit, and not one that Bivens has been used for in the past.”).
 9            Not only does authoritative precedent preclude creating a novel damages cause of
10   action here, all Defendants are also entitled to qualified immunity. Plaintiffs have not
11   alleged that any Defendant violated any clearly established constitutional or statutory right.
12   See id. (dismissing Section 1985(3) claims based on qualified immunity in a nearly
13   identical lawsuit). Finally, absolute immunity bars Plaintiffs’ claims against Defendants
14   for the government’s decision to prosecute all (or any) persons who violate a particular
15   federal law. Therefore, as explained more fully below, the FAC should be dismissed with
16   prejudice pursuant to Federal Rules of Civil Procedure 12(b)(2) and (6).
17       I.   STATUTORY AND REGULATORY FRAMEWORK
18            Aliens crossing the borders of the United States are governed by specific statutory
19   and regulatory schemes that apply in the immigration context pled in the FAC and inform
20   the analysis of the instant motion.
21        A. Expedited Removal, Credible Fear, and Mandatory Detention under the
             Immigration and Nationality Act (“INA”)
22
23            Any individuals who attempt to enter the United States without inspection and are

24   apprehended within two weeks and one hundred miles of a port of entry, e.g., FAC ¶¶ 62,

25   94, may be subject to an accelerated removal process commonly referred to as “expedited

26   removal.” See 8 U.S.C. § 1225(b)(1). 2 Under expedited removal processes, aliens are

27
     2
         Generally, when aliens are apprehended by CBP they may be processed for expedited
28


                                                   2
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 7 of 66




 1   ordered removed from the United States without further hearing or review, unless the alien
 2   claims a fear of persecution, torture, or expresses an intent to apply for asylum. 8 U.S.C.
 3   § 1225(b)(1)(A). In that case, such aliens are referred for a credible fear interview with an
 4   asylum officer. Id. § 1225(b)(1)(B). Congress has explicitly mandated the detention of
 5   individuals who are in the expedited removal process and whose claim of credible fear of
 6   persecution is still being considered or has been rejected. See 8 U.S.C.
 7   § 1225(b)(1)(B)(iii)(IV) (“Any alien subject to the procedures under this clause shall be
 8   detained pending a final determination of credible fear of persecution and, if found not to
 9   have such a fear, until removed.”) (emphasis added). And these individuals are eligible for
10   release from immigration detention only if they are granted parole in limited circumstances.
11   See, e.g., id. § 1182(d)(5)(A); 8 C.F.R. §§ 235.3(b)(2)(iii), 235.3(b)(4)(ii). The INA
12   provides that when an “applicant for admission” is “not clearly and beyond a doubt entitled
13   to be admitted,” e.g., FAC ¶ 79, then the alien shall be detained during their removal
14   proceedings, 8 U.S.C. § 1225(b)(2)(A), unless the Secretary of Homeland Security
15   exercises his or her discretion to release them on parole, 8 U.S.C. § 1182(d)(5). See 8
16   C.F.R. § 235.3(c).
17      B. Statutes Governing the Care and Custody of Unaccompanied Alien Children
18             a. The Homeland Security Act of 2002 (“HSA”)
19          The HSA, enacted in 2002, created DHS and transferred most immigration functions
20   formerly performed by the Immigration and Naturalization Service to the newly-formed
21   DHS and its components, including USCIS, CBP, and ICE. See Homeland Security Act of
22
     removal, removal proceedings pursuant to 8 U.S.C. § 1229a, or reinstatement of removal
23   pursuant to 8 U.S.C. § 1231(a)(5). In Section 1229a removal proceedings, aliens will have
     an opportunity to contest their removability from the United States and apply for various
24
     forms of relief or protection from removal, including asylum, before an immigration
25   judge. 8 U.S.C. § 1229a. These aliens are provided a written notice, known as a notice to
     appear, specifying among other things the nature of the proceedings against the alien, the
26
     legal authority under which the proceedings are conducted, and the charges against the
27   alien with the statutory provisions alleged to have been violated. Id. § 1229(a).
     Unaccompanied alien children generally are subject to Section 1229a removal proceedings.
28   See id. § 1232(a)(5)(D)(i).

                                                  3
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 8 of 66




 1   2002, Pub. L. No. 107-296, November 25, 2002, 116 Stat 2135; see also DHS
 2   Reorganization Plan Modification of January 30, 2003, H.R. Doc. No. 108-32 (also set
 3   forth as a note to 6 U.S.C. § 542). Congress separately transferred to ORR the responsibility
 4   for caring for unaccompanied alien children (“UAC”) “who are in Federal custody by
 5   reason of their immigration status.” HSA, § 462(a)(b)(1)(A), codified as amended at 6
 6   U.S.C. § 279(b)(1)(A) (2002). That is, Congress transferred to ORR the responsibility of
 7   caring for any UAC whom ORR receives from DHS.
 8          The HSA transferred to ORR the responsibility, in consultation with DHS, for
 9   making UAC placement decisions. 6 U.S.C. §§ 279(b)(1)(C), (D), 279(b)(2)(A). The HSA
10   defines an “unaccompanied alien child” as a child who:
11          (A) has no lawful immigration status in the United States;
            (B) has not attained 18 years of age; and
12          (C) with respect to whom–
                   (i) there is no parent or legal guardian in the United States; or
13
                   (ii) no parent or legal guardian in the United States is available to provide
14                 care and physical custody.
15   Id. § 279(g)(2); see 8 U.S.C. § 1232(g) (adopting definition of UAC). Congress prohibited
16   ORR from releasing UACs on their own recognizance. See 6 U.S.C. § 279(b)(2).
17             b. Trafficking Victims Protection Reauthorization Act of 2008 (“TVPRA”)
18          In 2008, the TVPRA codified protections related to the custody of UACs, including
19   children whose parents are detained unlawfully crossing the border. The TVPRA requires
20   that, consistent with the HSA and a separate section of the TVPRA differentiating between
21   children from contiguous and non-contiguous countries, “the care and custody of all
22   unaccompanied alien children, including responsibility for their detention, where
23   appropriate, shall be the responsibility of the Secretary of Health and Human Services.” 8
24   U.S.C. § 1232(b)(1). Congress also required that “[e]xcept in the case of exceptional
25   circumstances, any department or agency of the Federal Government that has an
26   unaccompanied alien child in custody shall transfer the custody of such child to the
27   Secretary of Health and Human Services not later than 72 hours after determining that such
28   child is an unaccompanied alien child.” Id. § 1232(b)(3). Thus, the combination of the HSA


                                                  4
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 9 of 66




 1   and the TVPRA requires that all UACs from non-contiguous countries (and certain UACs
 2   from contiguous countries) in DHS custody by reason of immigration status, be transferred
 3   to HHS, and that HHS provides for UACs in its care.
 4           The TVPRA requires that UACs in HHS custody be “promptly placed in the least
 5   restrictive setting that is in the best interest of the child.” Id. § 1232(c)(2)(A). It delegates
 6   to the Secretary of HHS the authority to make such placement decisions, noting that the
 7   Secretary “may consider danger to self, danger to the community, and risk of flight.” Id.
 8   Staff from HHS, and particularly ORR, make an initial care provider placement decision
 9   for each UAC. See ORR Policy Guide: Children Entering the United States
10   Unaccompanied       §   1.3.2,   http://www.acf.hhs.gov/orr/resource/children-entering-the-
11   united-states-unaccompanied (last visited Nov. 12, 2020). 3
12           The TVPRA makes clear that HHS is responsible for all placement decisions for
13   UACs in its custody and provides guidelines for their release to a custodian, including the
14   requirement for HHS to evaluate the suitability of any potential custodian. 8 U.S.C.
15   § 1232(c)(3). The TVPRA prohibits HHS from releasing a child unless HHS
16           makes a determination that the proposed custodian is capable of providing
             for the child’s physical and mental well-being. Such determination shall, at
17
             a minimum, include verification of the custodian’s identity and relationship
18           to the child, if any, as well as an independent finding that the individual has
             not engaged in any activity that would indicate a potential risk to the child.
19
     Id. § 1232(c)(3)(A). Neither the TVPRA nor the HSA provides HHS with authority to
20
     apprehend or detain aliens, or to enforce the INA through prosecutions for improper entry
21
     or otherwise. HHS is purely a custodian and provider of social services for UACs.
22
23   3
       Federal Rule of Evidence 201 provides that “[t]he court may judicially notice a fact that
24   is not subject to reasonable dispute because it can be accurately and readily determined
25   from sources whose accuracy cannot reasonably be questioned.” Fed. R. Evid. 201(b)(2).
     At several points in this brief, Defendants cite material from government websites,
26   including statistical information, whose accuracy cannot be reasonably questioned, and is
     proper for judicial notice and consideration on a motion to dismiss. See, e.g., Daniels-Hall
27
     v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010) (taking judicial notice of relevant
28   facts provided on government website which “neither party disputes”).


                                                    5
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 10 of 66




 1      C. Criminal Prosecution for Improper Entry
 2          In addition to providing for detention of individuals unlawfully crossing the border,
 3   individuals in DHS custody may also be subject to prosecution for criminal violations of
 4   immigration or other laws. See, e.g., 8 U.S.C. §§ 1324, 1325, 1326. For example, the United
 5   States Code makes it a federal crime for aliens to: (1) enter the United States “at any time
 6   or place other than as designated by immigration officers,” (2) elude “examination or
 7   inspection by immigration officers,” or (3) obtain entry to the United States “by a willfully
 8   false or misleading representation or the willful concealment of a material fact . . . .” 8
 9   U.S.C. § 1325(a). DHS has discretion to refer people to the U.S. Department of Justice
10   (“DOJ”) for prosecution based on the particularized facts and circumstances.
11      D. The “Zero-Tolerance Policy”
12          On April 6, 2018, then-AG Sessions issued a “Memorandum for Federal Prosecutors
13   along the Southwest Border” that provided guidance on how to exercise prosecutorial
14   discretion with respect to illegal entry enforcement consistent with DOJ priorities and
15   Congress’s legislative choices. See Apr. 6, 2018, Zero-Tolerance Memorandum, available
16   at https://www.justice.gov/opa/press-release/file/1049751/download (last visited Nov. 12,
17   2020); U.S. DOJ, News Release: Attorney General Announces Zero-Tolerance Policy for
18   Criminal Illegal Entry (Apr. 6, 2018), 2018 WL 1666622; FAC ¶ 160. The memorandum
19   directed southwest border prosecutors immediately to adopt a policy of accepting, to the
20   extent practicable, all offenses referred for prosecution under 8 U.S.C. § 1325(a) by DHS.
21          On June 20, 2018, the President issued an executive order stating that it is the
22   “policy of this Administration to maintain family unity, including by detaining alien
23   families together where appropriate and consistent with law and available resources.”
24   Executive    Order    §   1,   available    at   https://www.whitehouse.gov/presidential-
25   actions/affording-congress-opportunity-address-family-separation/ (last visited Nov. 12,
26   2020); FAC ¶¶ 219–20.
27   II.    THE ALLEGATIONS OF THE COMPLAINT
28          A. The Entry of the Named Plaintiffs into the United States


                                                  6
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 11 of 66




 1          As pertinent to the claims against Defendants herein, Plaintiffs are five families
 2   from various countries in Central America. See FAC ¶ 61 (Mateo, Jaime, and Ana)
 3   (Guatemala); id. ¶ 78 (Karina and Lorena) (El Salvador); id. ¶ 94 (Diana and Jorge)
 4   (Honduras); id. ¶ 103 (Beatriz and Jairo) (Guatemala); id. ¶ 113 (Andrés and Jacinto)
 5   (Honduras). Each family alleges that the federal government detained them and separated
 6   their adult family members (parents) and minor children from one another at the border.
 7   See id. ¶¶ 61–77, 78–93, 94–102, 103–12, 113–24. Plaintiffs contend that they were
 8   separated for time periods ranging from seven weeks to approximately sixteen months. See
 9   id. ¶¶ 19–20. Plaintiffs do not allege that Defendants personally participated in the actual
10   separations. See id. ¶¶ 61–124. Ultimately all of the named Plaintiffs were reunited after
11   the parents were released from detention. Id. ¶¶ 74, 91, 99–100, 109, 117, 122. According
12   to the FAC, one of the families has been granted asylum, id. ¶ 19, while three others are
13   residing in the United States, seeking asylum or withholding of removal, id. ¶¶ 20, 21, 23,
14   91, 93, 117, 122. The fifth family currently resides in Guatemala. Id. ¶ 20.
15          B.     The Alleged Creation of “Family Separation” Policies
16          Plaintiffs’ complaint alleges that Defendants, high-level Executive Branch officials,
17   conspired together to formulate and implement a series of policies along the southern
18   border to separate Central American families. See id. ¶¶ 125–258. According to Plaintiffs,
19   certain Defendants began discussing the possibility of separating families as a border
20   enforcement measure in early 2017. Id. ¶¶ 125, 127. Plaintiffs allege that, in July 2017, “a
21   number of Defendants” began implementing the idea of family separations through a
22   “covert ‘pilot program’” at certain “CBP facilities along the southern border” that
23   concluded in October 2017. Id. ¶¶ 135, 143. Around that time, Kirstjen Nielsen (then White
24   House principal deputy Chief of Staff) purportedly discussed the possibility of creating a
25   general policy of family separation on the southern border with Chief of Staff Kelly, AG
26   Sessions, and Senior Advisor Miller. Id. In December 2017, Plaintiffs allege that certain
27   Defendants drafted or oversaw the drafting of a memorandum which described options for
28


                                                  7
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 12 of 66




 1   enhancing border security, including the option to separate alien families. Id. ¶¶ 144–45.
 2   Plaintiffs do not allege whether this option, if any, was chosen or acted upon.
 3          According to Plaintiffs’ allegations, in April of 2018, Director Homan, Director
 4   Cissna, and Commissioner McAleenan (then the heads of ICE, USCIS, and CBP), in
 5   consultation with Chief Provost, authored a memorandum to Secretary Nielsen “seeking
 6   further approval for expanded family separations along the southern border.” Id. ¶¶ 151–
 7   52. Plaintiffs allege that shortly after receiving the memorandum, Nielsen met with
 8   McAleenan, Homan, and Cissna “to discuss expanding family separations.” Id. ¶ 153.
 9   Plaintiffs allege that Nielsen agreed to expand the policy of separating families entering
10   the United States to “all points across the southern border.” Id. Plaintiffs further allege that
11   “senior officials from the White House, DOJ, DHS, and HHS, including Defendants
12   Sessions, Nielsen, Kelly, Miller, Hamilton, Homan, Vitiello, Cissna, McAleenan, Lloyd,
13   and Provost,” and others also discussed family separations in multiple meetings. Id. ¶ 154.
14   They purportedly conducted these discussions only among high-level Executive Branch
15   officials. See id. ¶ 156. According to Plaintiffs, “[t]hey also drafted, reviewed, and edited
16   memoranda that spelled out how to deter immigrants by separating families at the southern
17   border.” Id. ¶ 154. Plaintiffs identify this group as the “Conspiracy Defendants.” Id. AG
18   Sessions, Chief of Staff Kelly, Nielsen, Counselor Hamilton, Senior Advisor Miller,
19   Homan, Cissna, and McAleenan allegedly directed CBP and ICE officers “to separate
20   families at the southern border.” Id. ¶ 155. Plaintiffs allege that those officers followed the
21   policies formulated by Defendants and separated the families. Id.
22          According to Plaintiffs, the government’s “family separation” policies took multiple
23   forms. Id. ¶¶ 157–61. Plaintiffs concede the United States justified some separations on the
24   suspicion that the adult was not the actual parent of the child, and do not dispute that those
25   suspicions were credible. Id. ¶ 159. Plaintiffs further acknowledge that other separations
26   occurred because the parent was criminally prosecuted for unlawful entry into the United
27   States under 8 U.S.C. § 1325(a), allegedly in keeping with the “Zero Tolerance” policy
28   announced by AG Sessions on April 6, 2018, favoring such prosecutions. Id. ¶ 160.


                                                    8
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 13 of 66




 1   Nonetheless, Plaintiffs allege that AG Sessions, Secretary Nielsen, Senior Advisor Miller,
 2   and Counselor Hamilton created the Zero Tolerance policy as a pretext to cause
 3   separations. Id. ¶ 162. Plaintiffs say that when a parent who had violated Section 1325(a)
 4   was referred by DHS to DOJ for criminal prosecution, their child would be “moved to
 5   another CBP facility or transferred to ORR custody,” as per standard practice while
 6   criminal charges were pending. Id. ¶ 163.
 7          As pled, Defendants at DHS and HHS failed to take proper steps to prepare for the
 8   influx of children into ORR care or take adequate measures once the children were placed
 9   with ORR. Id. ¶¶ 187–212. Plaintiffs allege that children separated from their parents were
10   classified as unaccompanied alien children, without processes in place to track family
11   relationships. Id. ¶ 229.
12          Plaintiffs allege that the United States continues to separate families up to the
13   present day. Id. ¶¶ 227, 236. Plaintiffs allege that the ongoing separations are occurring as
14   a result of a parent’s criminal offenses, doubts about familial relationships, and parent’s
15   health issues and that Congress is aware that separations are ongoing. Id. ¶¶ 237–40.
16          Plaintiffs allege that Defendants, who were among “the President’s most senior
17   advisors,” purportedly implemented these policies in order to further an alleged “animus”
18   on the part of President Trump “toward Central Americans.” Id. ¶¶ 242–51. Plaintiffs
19   allege that Defendants “serve or served at the pleasure of the President, and in their roles,
20   they have implemented the Administration’s discriminatory agenda, including through
21   initiatives and/or practices that disfavor non-white, non-European individuals generally
22   and target Central Americans specifically.” Id. ¶ 250.
23              C. The Complaint’s Plead Counts and Class Allegations
24          Based on these allegations, Plaintiffs assert various causes of action against
25   individual-capacity defendants: (1) Count I – Substantive Due Process (Forcible Separation
26   of Family Units) against Defendants, id. ¶¶ 282–92; (2) Count II – Substantive Due Process
27   (Failure to Provide Adequate Health Care) against Defendants Nielsen, Kelly, Homan,
28   Vitiello, Albence, Cissna, McAleenan, Morgan, Azar, Lloyd, Provost, John/Jane Doe DHS


                                                  9
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 14 of 66




 1   Defendants, and John/Jane Doe HHS/ORR Defendants, id. ¶¶ 293–302; (3) Count III –
 2   Substantive Due Process (Punitive Treatment) against Defendants, id. ¶¶ 303–11; (4)
 3   Count IV – Procedural Due Process, against Defendants Sessions, Nielsen, Kelly, Homan,
 4   Vitiello, Albence, Cissna, McAleenan, Morgan, Hamilton, Provost, and John/Jane Doe
 5   DHS Defendants, id. ¶¶ 312–19; (5) Count V – Equal Protection against Defendants, id.
 6   ¶¶ 320–28; (6) Count VI – Fourth Amendment (Protection from Unlawful and
 7   Unreasonable Seizures) against Defendants Sessions, Nielsen, Kelly, Homan, Vitiello,
 8   Albence, Cissna, McAleenan, Morgan, Hamilton, Provost, and John/Jane Doe DHS
 9   Defendants, id. ¶¶ 329–38; (7) Count VII - Conspiracy to Interfere with Civil Rights in
10   Violation of 42 U.S.C. § 1985(3) against the “Conspiracy Defendants,” 4 id. ¶¶ 339–44; (8)
11   Count VIII – Refusal or Neglect to Prevent or Aid in Preventing Conspiracy to Interfere
12   with Civil Rights in Violation of 42 U.S.C. § 1986 against Defendants, id. ¶¶ 345–49. 5
13            Plaintiffs seek to frame their claims against Defendants as a class action under
14   Federal Rules of Civil Procedure 23(a), 23(b)(1), and 23(b)(3). FAC ¶ 270. Plaintiffs
15   purport to represent two classes. First, “a nationwide class consisting of all minor children
16   who since 2017 have arrived at or between ports of entry along the United States’ southern
17   border, and who have been separated from their parents by DHS or its sub-agencies
18   (including CBP, ICE, or USCIS) without a demonstration in a hearing that the parent was
19   unfit or presented a danger to that child” (the “Child Class”) (emphasis added). Id. ¶ 271.
20   And second, “a nationwide class consisting of all parents who since 2017 have arrived at
21   or between ports of entry along the United States’ southern border, and who have a minor
22   child who was separated from them by DHS or its sub-agencies (including CBP, ICE, or
23
     4
24    The FAC defines the “Conspiracy Defendants” as Defendants Sessions, Nielsen, Kelly,
     Miller, Hamilton, Homan, Vitiello, Cissna, McAleenan, Lloyd, and Provost, as well as
25   John/Jane Doe DHS Defendants at CBP and ICE and John/Jane Doe HHS/ORR
26   Defendants. FAC ¶ 154.
     5
27     They also bring three counts (Counts IX–XI) against the United States, which is
     represented by separate counsel.
28


                                                  10
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 15 of 66




 1   USCIS) without a demonstration in a hearing that the parent is unfit or presents a danger
 2   to the child” (the “Parent Class”). Id. (emphasis added). 6
 3            D.    Related Proceedings
 4            As noted in the FAC, the events underlying this case have spawned a series of
 5   congressional and other investigations and numerous lawsuits against both the federal
 6   government and many of these individual defendants. For example:
 7            On June 26, 2018, the court in Ms. L. v. U.S. Immigration & Customs Enf’t, No. 18-
 8   cv-428 (S.D. Cal.), certified a nationwide class of parents separated from their children and
 9   granted a class-wide preliminary injunction based on the plaintiffs’ claim that the federal
10   government’s separation of children from their parents violated the Fifth Amendment. FAC
11   ¶¶ 77, 221; Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt. 82–83; see also M.M.M. v. Barr, No.
12   18-cv-1832 (S.D. Cal.) (asserting related claims on behalf of separated parents and
13
     6
14     At the motion to dismiss stage, the Court considers only allegations pertaining to named
     plaintiffs because a putative class action cannot proceed unless the named plaintiff can
15   state a claim for relief. See Boyle v. Madigan, 492 F.2d 1180, 1182 (9th Cir. 1974) (“Until
16   [the named plaintiffs] can show themselves aggrieved in the sense that they are entitled to
     the relief sought, there is no occasion for the court to wrestle with the problems presented
17   in considering whether the action may be maintained on behalf of the class.”); Kamath v.
18   Robert Bosch LLC, No. 2:13-CV-08540-CAS, 2014 WL 2916570, at *5 n.4 (C.D. Cal.
     June 26, 2014) (at motion to dismiss stage, court only considers whether allegations state
19   a claim as to named plaintiff). Although class certification is not now before the Court and
20   would be premature at this time, see Wade v. Kirkland, 118 F.3d 667, 670 (9th Cir. 1997)
     (noting that “in some cases, it may be appropriate in the interest of judicial economy to
21   resolve a motion for summary judgment or motion to dismiss prior to ruling on class
22   certification”), Defendants note that they would have additional defenses not addressed in
     this motion against claims brought by certain class members. For example, claims that
23   accrued prior to October 3, 2017, see, e.g., FAC ¶¶ 135–43 (alleging the existence of a
     pilot program that ran from July 2017 through October 2017), are barred by the two year
24
     statute of limitations applicable to Bivens suits in Arizona. See Rhodes v. Chavez, 644 F.
25   App’x 714, 715 (9th Cir. 2016). Also, any class members who previously sued Defendants
     for the alleged creation of family separation policies where that “prior litigation was
26
     terminated by a final judgment on the merits” are precluded from pursuing those claims
27   again. See Cent. Delta Water Agency v. United States, 306 F.3d 938, 952 (9th Cir. 2002)
     (discussing the elements of claim preclusion). Defendants specifically preserve the right to
28   assert these and any other defenses relevant to purported class member claims.

                                                  11
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 16 of 66




 1   children). The following claims were brought on behalf of the class in Ms. L: (1) separation
 2   of the class members from their children violates procedural and substantive due process
 3   under the Fifth Amendment; (2) practices regarding separation of class members from their
 4   children are arbitrary and capricious, thus violating the Administrative Procedure Act
 5   (“APA”); and (3) separation of families violates the federal laws that provide for asylum
 6   and other protections from removal and class members have a private right of action to
 7   challenge violations of their right to apply for asylum under 8 U.S.C. § 1158(a). See Ms.
 8   L., No. 18-cv-428 (S.D. Cal.), Dkt. 1, 32, 85. The Ms. L court has continued to evaluate the
 9   propriety of family separations and approved a number of the criteria used by the United
10   States as a justification for separations, including the use of criminal history. Compare Ms.
11   L., No. 18-cv-428 (S.D. Cal.), Dkt. 509 at 9–10 (Order on Motion to Enforce Preliminary
12   Injunction) with FAC ¶¶ 234–35 (discussing post-injunction separations and the use of
13   criminal offenses as a justification for separations). Some Plaintiffs and members of the
14   potential Parent Class are class members in the Ms. L litigation.
15          Members of the potential Parent Class are also class members in Ms. J.P. v. Barr,
16   No. 18-6081 (C.D. Cal.) (“Ms. J.P.”), where a court granted a preliminary injunction
17   requiring the federal government to provide notice and make available to all class members
18   who elect to have them initial mental health screenings, and, where appropriate, provide
19   medical treatment sufficient to address the current mental health conditions caused by the
20   prior and/or ongoing separation from their minor children to those members of the class in
21   custody, as well as those released from custody. See Ms. J.P., Dkt. 251 at *45–46. An
22   exhibit to a recent status report details how many class members and their separated
23   children have been referred for mental health services, declined services, completed initial
24   assessments, and received initial treatment. Ms. J.P., Dkt. 303 at *11–13.
25          Some Plaintiffs and members of the potential Child Class were members of a
26   putative class action against eleven of these same individual Defendants in the United
27   States District Court for the District of Columbia. K.O. v. Sessions, No. 20-309 (D.D.C.).
28   Plaintiffs in K.O. asserted claims for violations of the Fourth Amendment, Fifth


                                                  12
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 17 of 66




 1   Amendment, 42 U.S.C. § 1985(3), and 42 U.S.C. § 1986. See K.O., No. 20-309 (D.D.C.),
 2   Dkt. 45 (Amended Complaint). K.O. was transferred to the United States District Court for
 3   the District of Columbia after a court in Massachusetts granted defendants’ motion to
 4   dismiss and held that it lacked personal jurisdiction over the defendants and that venue was
 5   improper. K.O. v. Sessions, 436 F. Supp. 3d 442, 453–54 (D. Mass. 2020). The D.C.
 6   District Court dismissed all claims in K.O. on June 23, 2020. K.O., 2020 WL 3429697
 7   (appeal pending). Numerous other related cases have been dismissed as well. See, e.g.,
 8   Mejia-Mejia, 2019 WL 4707150, at *6 (dismissing individual-capacity claims against AG
 9   Sessions and Director Lloyd with prejudice); see also Lopez-Sales v. Sessions, No. 18-1700
10   (D.D.C.), Dkt. 30 (stipulating to dismissal with prejudice of individual-capacity claims
11   against AG Sessions and Director Lloyd); Pena Arita v. United States, No. 7:19-CV-00288,
12   2020 WL 3542256, at *15 (S.D. Tex. June 30, 2020) (dismissing individual-capacity
13   claims against line level defendants in family separation context).
14          Finally, as Plaintiffs acknowledge, the events detailed in the FAC have been the
15   subject of a series of congressional hearings and investigations by Congress, inspectors
16   general, and others. FAC ¶¶ 13, 16, 162, 174, 196, 231. As the FAC acknowledges,
17   Congressional oversight has included testimony of Defendants themselves. Id. ¶ 229.
18   III.   THE COURT SHOULD DISMISS THE FAC FOR LACK OF PERSONAL
            JURISDICTION OVER THE DEFENDANTS
19
20          Plaintiffs’ lawsuit should be dismissed under Federal Rule of Civil Procedure

21   12(b)(2) because the Court does not have personal jurisdiction over any of the fifteen

22   individually named Defendants. See Bristol-Myers Squibb Co. v. Super. Ct. of Cal., 137 S.

23   Ct. 1773, 1783 (2017) (pre-requisites for personal jurisdiction “must be met as to each

24   defendant”). As the Supreme Court has explained, “[f]ederal courts ordinarily follow state

25   law in determining the bounds of their jurisdiction over persons.” Walden v. Fiore, 571

26   U.S. 277, 283 (2014); id. (usual rules apply to establish in personam jurisdiction over

27   federal employees sued individually). “This is because . . . in most cases,” a district court

28   may exercise personal jurisdiction upon proper service of a defendant “‘who is subject to


                                                  13
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 18 of 66




 1   the jurisdiction of a court of general jurisdiction in the state where the district court is
 2   located.’” Id. (quoting Fed. R. Civ. P. 4(k)(1)(A)); see Schwarzenegger v. Fred Martin
 3   Motor Co., 374 F.3d 797, 800 (9th Cir. 2004) (“Where . . . there is no applicable federal
 4   statute governing personal jurisdiction, the district court applies the law of the state in
 5   which the district court sits.”) (citing Fed. R. Civ. P. 4(k)(1)(A)).
 6            Here, none of the fifteen Defendants – each sued in a personal, not official capacity
 7   – “is subject to the jurisdiction” of courts in Arizona, and Plaintiffs cannot meet their
 8   burden of showing otherwise. See Schwarzenegger, 374 F.3d at 800 (“Where a defendant
 9   moves to dismiss a complaint for lack of personal jurisdiction, the plaintiff bears the burden
10   of demonstrating that jurisdiction is appropriate.”); id. (plaintiff’s “pleadings and affidavits
11   [must] make a prima facie showing of personal jurisdiction”).
12            A. Plaintiffs Must Show That Each Defendant Has Constitutionally Sufficient
                 “Contacts” with Arizona
13
14            Arizona authorizes its courts to assert “personal jurisdiction over a person, whether

15   found within or outside Arizona, to the maximum extent permitted by . . . the United States

16   Constitution.” Ariz. R. Civ. P. 4.2(a). Arizona’s long-arm statute is thus “coextensive with

17   federal due process requirements,” and so “the jurisdictional analyses under state law and

18   federal due process are the same.” Schwarzenegger, 374 F.3d at 800–01. In other words,

19   Arizona courts may exercise personal jurisdiction over a nonresident defendant 7 only if

20   “that defendant . . . ha[s] at least ‘minimum contacts’ with the . . . forum such that the

21   exercise of jurisdiction ‘does not offend traditional notions of fair play and substantial

22   justice.’” Schwarzenegger, 374 F.3d at 801 (quoting Int’l Shoe Co. v. Washington, 326

23   U.S. 310, 316 (1945)).

24            Depending on the nature of a defendant’s forum contacts (if any), personal

25   jurisdiction may take the form of general or specific jurisdiction. Schwarzenegger, 374

26   F.3d at 801–02. “For general jurisdiction to exist over a nonresident defendant . . . , the

27
     7
      Plaintiffs do not allege that any Defendant resides in Arizona. See generally FAC. Nor
28   could they, as all of the Defendants presently live elsewhere.

                                                   14
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 19 of 66




 1   defendant must engage in continuous and systematic general business contacts . . . that
 2   approximate physical presence in the forum state.” Id. at 801 (internal quotation marks and
 3   citation omitted); see Munns v. Clinton, 822 F. Supp. 2d 1048, 1077 (E.D. Cal. 2011) (same
 4   for individual-capacity Bivens defendants). “This is an exacting standard, as it should be,
 5   because a finding of general jurisdiction permits a defendant to be haled into court in the
 6   forum state to answer for any of its activities anywhere in the world.” Schwarzenegger,
 7   374 F.3d at 801; see Bristol-Myers Squibb Co., 137 S. Ct. at 1780 (“[O]nly a limited set of
 8   affiliations with a forum will render a defendant amenable to general jurisdiction in that
 9   State.”) (internal quotation marks and citation omitted).
10          For specific jurisdiction, a plaintiff bears the burden of showing first, that “[t]he
11   non-resident defendant . . . purposefully direct[ed] his activities or consummate[d] some
12   transaction with the forum or resident thereof; or perform[ed] some act by which he
13   purposefully avail[ed] himself of the privilege of conducting activities in the forum,
14   thereby invoking the benefits and protections of its laws.” Schwarzenegger, 374 F.3d at
15   802. Second, plaintiff must show that his or her “claim . . . arises out of or relates to the
16   defendant’s forum-related activities.” Id. If – and only if – plaintiff demonstrates both
17   purposeful availment/direction and relatedness, “the burden then shifts to the defendant to
18   present a compelling case that the exercise of jurisdiction would not be reasonable.” Id.
19   (internal quotation marks and citations omitted).
20          B. Plaintiffs Have Not Established Constitutionally Sufficient Contacts
               Between Any Defendant and Arizona
21
22          Here, the FAC includes no references at all to personal jurisdiction. See generally

23   FAC. While Plaintiffs do address and purport to establish subject matter jurisdiction and

24   venue, see id. ¶¶ 45–52, they make no allegations about the Court’s personal jurisdiction

25   over any Defendant. See generally id. The FAC never alleges, in other words, that general

26
27
28


                                                  15
         Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 20 of 66




 1   jurisdiction applies, or that any Defendant resides in or has substantial “continuous and
 2   systematic” contacts with Arizona. Id.; see Schwarzenegger, 374 F.3d at 801. 8
 3            Likewise, the FAC says nothing about specific jurisdiction, or about how any
 4   Defendant – let alone each of them – interacted with Arizona such that specific jurisdiction
 5   applies. See generally FAC. While the FAC references Arizona numerous times, see id. ¶¶
 6   1, 8, 19–22, 47-52, 62, 68, 70, 79–80, 84–85, 89, 97, 103, 108, 110, 142, 144, 155, 160,
 7   167, 203, 256, most of these allegations make no mention of any Defendant and instead
 8   discuss where the challenged separations allegedly occurred, see id. ¶¶ 1, 19–20, 22, 50,
 9   167 (in Arizona and elsewhere); where Plaintiffs and other purported class members
10   allegedly were detained, see id. ¶¶ 19–22, 47, 50–52, 68, 70, 79–80, 84–85, 89, 97, 108,
11   110 (in Arizona and elsewhere); and where Plaintiffs and other purported class members
12   allegedly crossed into the United States, see id. ¶¶ 48–49, 62, 103 (in Arizona). 9 But
13   Plaintiffs do not claim that any Defendant personally separated anyone from a family
14   member anywhere; detained anyone anywhere; or had anything to do with Plaintiffs’
15   choice of where to attempt entry. See generally id. 10 These Arizona allegations, in other
16   words, describe Plaintiffs’ alleged experiences or those of putative class members, not the
17   actions of Defendants. Id. ¶¶ 1, 19–22, 47–52, 62, 68, 70, 79–80, 84–85, 89, 97, 103, 108,
18
     8
19     Indeed, while Plaintiffs bear the burden on this issue, defense counsel has conducted
     diligent research and is aware of no information that any Defendant lives in Arizona; owns
20   property there; or otherwise engages with the state in a manner allowing general personal
21   jurisdiction.
     9
22     Plaintiffs reference some alleged action by one or more Defendants in paragraphs 8, 144,
     155, 160, and 203, but these allegations describe high-level policymaking activity and
23   efforts to implement national policy. See FAC ¶¶ 8, 144, 155, 160, 203. As explained
24   below, such allegations cannot establish specific personal jurisdiction here. The FAC’s
     remaining two references to Arizona – in paragraphs 142 and 256 – have nothing to do
25   with personal jurisdiction and instead identify a particular organization’s headquarters
26   location and an unrelated litigation matter. Id. ¶¶ 142, 256.
     10
27      To the contrary, the FAC repeatedly states that specific, unnamed “officers” and
     “guards” separated the plaintiff parents and children and placed them in detention facilities.
28   See, e.g., FAC ¶¶ 62–65, 68–69, 73, 80, 82–84, 96, 106–07, 114–15.

                                                  16
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 21 of 66




 1   110, 142, 167, 256. Plaintiffs’ connections to Arizona, however, have no bearing on the
 2   jurisdictional analysis. Walden, 571 U.S. at 283–91. As the Supreme Court said in Walden,
 3   in a Bivens case, “[w]e have consistently rejected attempts to satisfy the defendant-focused
 4   ‘minimum contacts’ inquiry by demonstrating contacts between the plaintiff (or third
 5   parties) and the forum State.” Id. at 284 (reversing court of appeals and finding no personal
 6   jurisdiction over federal defendant). Rather, due process requires that a defendant’s
 7   “connection with the forum State . . . arise out of contacts that the ‘defendant himself”
 8   creates with [that] State.” Id. (quoting Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475
 9   (1985)) (emphasis added).
10          Turning to the FAC’s allegations about the Defendants’ alleged activities, Plaintiffs
11   again identify no conduct triggering specific jurisdiction. See generally FAC. Plaintiffs’
12   references to the Defendants instead focus on their high-level role in formulating and
13   implementing national immigration policy and practices from locations outside Arizona,
14   such as Washington, D.C. 11 But courts around the country have long held that “allegations
15   limited to national policy implementation and oversight are insufficient to support a finding
16   of personal jurisdiction” against individual-capacity defendants. Munns, 822 F. Supp. 2d
17   at 1078; see Oksner v. Blakey, No. C 07-2273 SBA, 2007 WL 3238659, at *9 (N.D. Cal.
18   Oct. 31, 2007), aff’d, 347 F. App’x 290 (9th Cir. 2009) (“the mere fact that federal officials
19   enforce federal laws and policies on a nationwide basis is not sufficient in and of itself to
20   confer personal jurisdiction” in a Bivens suit against such officials). 12
21
     11
22     See FAC ¶¶ 8–9, 11–12, 17, 26–38, 40–42, 44, 57, 125, 127–28, 130–32, 134–38, 143–
     62, 164–67, 169–72, 174–75, 177–79, 187, 189, 194–95, 197–99, 201, 203–04, 206–08,
23   210, 212–13, 217–19, 227, 229, 233–35, 241–44, 250–54, 256–58, 269, 275–76, 282–349.
24   12
        See also Yellowbear v. Ashe, 612 F. App’x 918, 921 (10th Cir. 2015) (“[N]umerous
25   courts, including our own, have held that broad supervisory authority is insufficient” to
     establish personal jurisdiction over “a government official . . . in an individual capacity
26
     suit.”); Perez v. United States, No. 13CV1417-WQH-BGS, 2014 WL 4385473, at *7–9
27   (S.D. Cal. Sept. 3, 2014) (allegation that high-ranking officials supervised/implemented
     federal border-security policy insufficient to establish personal jurisdiction in Bivens suit);
28


                                                   17
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 22 of 66




 1          A contrary result “would essentially subject the individual Defendants to personal
 2   liability in every state in the Union regardless of how tenuous their actual contacts with a
 3   particular forum might be.” Munns, 822 F. Supp. 2d at 1078. Such an approach would
 4   ignore the “purposeful availment”/“purposeful direction” requirement noted above and its
 5   focus on a defendant’s intentionality in interacting with the forum state. See Perez, 2014
 6   WL 4385473, at *8 (purposeful direction requires “an intentional act, . . . expressly aimed
 7
 8   Moss v. U.S. Secret Serv., No. 06-3045-CL, 2007 WL 2915608, at *18–19 (D. Or. Oct. 7,
 9   2007), rev’d in part, dismissed in part on other grounds, 572 F.3d 962 (9th Cir. 2009) (no
     specific jurisdiction over federal official in Bivens suit based on adoption/implementation
10   of national policy); Mahmud v. Oberman, 508 F. Supp. 2d 1294, 1301–02 (N.D. Ga. 2007),
     aff’d sub nom. Mahmud v. U.S. Dep’t of Homeland Sec., 262 F. App’x 935 (11th Cir. 2008)
11
     (no specific jurisdiction in Bivens suit based on “‘mere fact that’” supervisory TSA official
12   “‘enforce[s] federal laws and policies . . . on a nationwide basis’”) (quoting Wag-Aero, Inc.
     v. United States, 837 F. Supp. 1479, 1485 (E.D. Wis. 1993)); Rank v. Hamm, No. Civ. A.
13
     204-0997, 2007 WL 894565, at *11–13 (S.D.W. Va. Mar. 21, 2007) (“[A]doption of a
14   nationwide policy does not of itself result in [individual-capacity federal official]
     purposefully directing personal activities toward West Virginia.”); McCabe v. Basham,
15   450 F. Supp. 2d 916, 924–27 (N.D. Iowa 2006) (no specific jurisdiction over former
16   Secretary of Homeland Security or Director of Secret Service; “[a]t bottom, Plaintiffs are
     premising jurisdiction over . . . senior-level federal government officials[ ] upon . . . [their]
17   supervisory status . . . [and] the acts of low-level federal, state and/or local government
18   employees”); Nwanze v. Philip Morris Inc., 100 F. Supp. 2d 215, 220 (S.D.N.Y. 2000),
     aff’d sub nom. Nwanze v. Morris, 6 F. App’x 98 (2d Cir. 2001) (“[m]ere supervision over
19   the Bureau of Prisons, the reach of which extends into every state,” does not support
20   personal jurisdiction over individual-capacity defendant); Claasen v. Brown, No. Civ. A.
     94-1018-GK, 1996 WL 79490, at *2 (D.D.C. Feb. 16, 1996) (“In order to exercise personal
21   jurisdiction over a federal official in an individual capacity, a court must find minimum
22   contacts other than those arising from federal employment or supervisory roles.”); Wag-
     Aero, Inc., 837 F. Supp. at 1486 (no personal jurisdiction unless “a federal court . . . find[s]
23   that a federal defendant sued in his or her personal capacity has minimum contacts with
     the forum”; if an agency head “could be sued personally in any district within his or her
24
     official authority merely for supervising acts of subordinates . . . the minimum contacts
25   requirement would be rendered meaningless”); Vu v. Meese, 755 F. Supp. 1375, 1378 (E.D.
     La. 1991) (no personal jurisdiction over federal officials “who enforce the federal laws and
26
     policies on a nationwide basis,” including “Zero Tolerance” federal drug enforcement
27   policy, because “governmental officials must have the requisite minimum contacts with
     the forum state”).
28


                                                    18
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 23 of 66




 1   at the forum state, . . . causing harm that the defendant knows is likely to be suffered in the
 2   forum state”). As the Perez court put it, “general allegations of the[ ] [defendant] federal
 3   officers’ supervisory responsibilities and alleged implementation” of border-security
 4   policy do not meet “[p]laintiffs’ prima facie burden to satisfy the purposeful direction test”
 5   and thus cannot establish specific personal jurisdiction. 2014 WL 4385473, at *8. 13
 6          Because the FAC does not show that any Defendant has constitutionally sufficient
 7   “minimum contacts” with Arizona, the Court lacks personal jurisdiction over all of the
 8   Defendants. 14 Fed. R. Civ. P. 12(b)(2); see also K.O., 436 F. Supp. 3d at 449–54
 9   (dismissing for lack of personal jurisdiction and improper venue purported class action on
10   behalf of minor children allegedly separated at the southwestern border, finding “Plaintiffs’
11   showing on the first two prongs [of the specific jurisdiction test] is not merely weak, it is
12   non-existent”).
13   IV.    PLAINTIFFS MAY NOT CHALLENGE GOVERNMENT PROSECUTION
            OR IMMIGRATION ENFORCEMENT POLICY USING BIVENS
14
15          Plaintiffs attempt to bring a Bivens action against Defendants, seeking damages for

16   allegedly unconstitutional policy decisions of the United States in the immigration arena.

17   See FAC ¶¶ 282–338 (Counts I–VI). But Supreme Court precedent squarely establishes

18   that Plaintiffs have no such claim, Abbasi, 137 S. Ct. at 1861, and every court to decide

19   whether to imply a Bivens cause of action in the family separation context has declined to

20
     13
        Accord Moss, 2007 WL 2915608, at *18–19 (no purposeful interaction with Oregon
21   where plaintiffs allege that agency head had “nation-wide policy of engaging in viewpoint
22   discrimination”); Rank, 2007 WL 894565, at *11–13 (no purposeful direction of “personal
     activities toward West Virginia” based on federal official’s adoption of nationwide policy);
23   McCabe, 450 F. Supp. 2d at 924 (allegations that high-level federal officials created or
24   followed an allegedly impermissible policy or practice “do[] not indicate any act by which
     [the officials], in their individual capacities, purposefully availed themselves of the
25   privilege of conducting activities within [the forum state]” or the benefits of its laws).
26   14
        Because Plaintiffs have not met their burden of satisfying either the purposeful
27   availment/direction or relatedness prongs of specific jurisdiction analysis, the Court need
     not reach the “reasonableness” inquiry (which in any event favors the Defendants).
28   Schwarzenegger, 374 F.3d at 801–02.

                                                   19
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 24 of 66




 1   do so. K.O., 2020 WL 3429697, at *11 (declining to extend a Bivens cause of action in
 2   family separation context to claims against eleven of the same individual defendants here);
 3   Mejia-Mejia, 2019 WL 4707150, at *5 (same, against Defendants Sessions and Lloyd);
 4   Pena Arita, 2020 WL 3542256, at *15 (same, against line-level federal employees). The
 5   reason for this unanimous rejection is plain: Plaintiffs’ claims “bear little resemblance to
 6   the three Bivens claims the [Supreme] Court has approved in the past: a claim against
 7   [federal] agents for handcuffing a man in his own home without a warrant [see Bivens, 403
 8   U.S. at 388]; a claim against a Congressman for firing his female secretary [Davis v.
 9   Passman, 442 U.S. 228 (1979)]; and a claim against prison officials for failure to treat an
10   inmate’s asthma [see Carlson v. Green, 446 U.S. 14 (1980)].” Abbasi, 137 S. Ct. at 1860.
11   The Supreme Court has been exceedingly skeptical of any invitation to invent new Bivens
12   claims, as Plaintiffs invite this Court to do. FAC ¶¶ 26, 45; Abbasi, 137 S. Ct. at 1860.
13   Simply put, “a Bivens action is not ‘a proper vehicle for altering an entity’s policy,’”
14   particularly in the immigration context with its clear separation of powers implications,
15   and this Court should leave to Congress the decision whether to authorize a damages action,
16   or some other form of relief. Abbasi, 137 S. Ct. at 1860 (quoting Corr. Servs. Corp. v.
17   Malesko, 534 U.S. 61, 74 (2001)).
18          A. Plaintiffs’ Claims Involve a New Context
19          Under the Supreme Court’s analysis for determining whether to recognize a Bivens
20   remedy, this Court must first ask whether Plaintiffs’ allegations present “a new Bivens
21   context.” Id. at 1859. As the Court made clear in Ziglar v. Abbasi: “[i]f the case is different
22   in a meaningful way from previous Bivens cases decided by [the Supreme] Court, then the
23   context is new” and a special factors analysis must be performed. Id. (emphasis added).15
24   Abbasi listed non-exclusive examples of such differences:
25
26   15
       Abbasi strictly limits the “new context” inquiry to a comparison with the three cases in
     which the Supreme Court itself affirmatively approved of a Bivens-type remedy – Bivens,
27
     Davis, and Carlson. Id. at 1859. The analysis does not consider decisions of courts of
28   appeals or district courts recognizing a Bivens remedy.


                                                   20
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 25 of 66




 1          the rank of the officers involved; the constitutional right at issue; the
            generality or specificity of the official action; the extent of judicial guidance
 2          as to how an officer should respond to the problem or emergency to be
            confronted; the statutory or other legal mandate under which the officer was
 3
            operating; the risk of disruptive intrusion by the Judiciary into the
 4          functioning of other branches; or the presence of potential special factors that
            previous Bivens cases did not consider.
 5
     Id. at 1860. Such “meaningful” differences may be “small, at least in practical terms.” Id.
 6
     at 1865. But “even a modest extension is still an extension.” Id. at 1864.
 7
            Here, the differences are in no way small or modest, and all of the potential factors
 8
     identified in Abbasi materially distinguish this case from Bivens, Davis, and Carlson. The
 9
     “new-context inquiry is easily satisfied.” Id. at 1865; K.O., 2020 WL 3429697, at *9
10
     (“Whether this case presents a new context is not a close call.”). First, unlike the “line-
11
     level” officers at issue in Bivens, Defendants are (or were) some of the nation’s highest
12
     officials, responsible for enforcing and implementing federal legislation through high-level
13
     Executive Branch policy. See FAC ¶¶ 27–38, 40–42. Second, Plaintiffs’ constitutional
14
     claims arise in the context of immigration and related criminal enforcement activities, areas
15
     in which the Supreme Court has never affirmatively recognized an implied remedy and
16
     which are fraught with separation of powers concerns. Third, these claims challenge the
17
     United States’ broad authority to enforce the nation’s borders through the implementation
18
     of policies that apply to all potential entrants to the United States, not the type of single
19
     incident at issue in Bivens. See, e.g., FAC ¶¶ 27–38, 40–42, 290, 300, 309, 317, 326, 335.
20
     Fourth, judicial guidance on the constitutional standards governing the high-level official
21
     actions at issue here is far less particular than the specific, binding guidance available to
22
     the officers involved in Bivens, Davis, and Carlson. Cf. Abbasi, 137 S. Ct. at 1864 (“[T]he
23
     judicial guidance available to this warden, with respect to his supervisory duties, was less
24
     developed.”). Fifth, and relatedly, the statutory and legal mandates pursuant to which
25
     Defendants – who worked for a variety of agencies within the Executive Branch – acted
26
     are meaningfully different from those at issue in Bivens, Davis, or Carlson. See, e.g., Wilkie
27
     v. Robbins, 551 U.S. 537 (2007) (declining to recognize proposed Fourth and Fifth
28


                                                   21
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 26 of 66




 1   Amendment claims); accord De La Paz v. Coy, 786 F.3d 367, 375 (5th Cir. 2015). Sixth,
 2   the recognition of a Bivens claim in this context would risk significant and disruptive
 3   intrusion by the Judiciary into the functioning of both Congress, which has been active in
 4   establishing statutory mandates regarding UACs and criminal prosecution for unlawful
 5   entry, and the Executive Branch. Finally, as discussed below, this case involves multiple
 6   “special factors” that the Supreme Court has not previously addressed in Bivens, Davis, or
 7   Carlson that alone warrant a finding of new context. Abbasi, 137 S. Ct. at 1860.
 8          In short, the contextual attributes of this case are not only significant, they span all
 9   of the differences described as meaningful in Abbasi. Thus, in considering Plaintiffs’ claim,
10   this Court must address the “antecedent” issue of whether to imply a remedy at all.
11   Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017). That, in turn, involves asking: (1)
12   whether “alternative, existing process[es]” protect the right at issue, and (2) whether any
13   other “special factors counsel[] hesitation” in implying a damages remedy. Abbasi, 137 S.
14   Ct. at 1858 (quoting Wilkie, 551 U.S. at 550). As shown below, the answer to both questions
15   is yes – Plaintiffs have alternative avenues to obtain relief and there are numerous “special
16   factors” counseling against recognizing the Bivens remedy Plaintiffs request.
17          B. Alternative, Existing Processes Preclude the Creation of a Bivens Remedy
18          Plaintiffs have (or had) “available to them ‘other alternative forms of judicial
19   relief,’” and “when alternative methods of relief are available, a Bivens remedy usually is
20   not.” Abbasi. 137 S. Ct. at 1863 (quoting Minneci v. Pollard, 565 U.S. 118, 124 (2012)).
21   “Under this rationale, the Supreme Court has declined to extend Bivens where Congress
22   has provided at least a partial remedy via statute . . . as well as where other causes of action
23   provide redress.” Liff v. Office of Inspector Gen. for U.S. Dep’t of Labor, 881 F.3d 912,
24   918 (D.C. Cir. 2018) (internal citations omitted). The fact that existing avenues of redress
25   do not provide for “monetary compensation” does not mean that the Court should create a
26   Bivens-type remedy. Mirmehdi v. United States, 689 F.3d 975, 982 (9th Cir. 2012); see id.
27   (“Congress’s failure to include monetary relief can hardly be said to be inadvertent, given
28   that despite multiple changes to the structure of appellate review in the Immigration and

                                                   22
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 27 of 66




 1   Nationality Act, Congress never created such a remedy.”). Indeed, where a plaintiff has an
 2   alternative process, the Court has “consistently rejected invitations to extend Bivens.”
 3   Malesko, 534 U.S. at 70 (emphasis added). “‘Alternative remedial structures’ can take
 4   many forms, including administrative, statutory, equitable, and state law remedies.” Vega
 5   v. United States, 881 F.3d 1146, 1154 (9th Cir. 2018).
 6          The availability of an avenue to pursue injunctive relief is “of central importance”
 7   to deciding whether to imply a Bivens remedy. Abbasi, 137 S. Ct. at 1862. The APA, for
 8   example, provides authority to consider constitutional issues in official capacity actions,
 9   and is an alternative process counseling against a damages remedy. See, e.g., W. Radio
10   Servs. Co. v. U.S. Forest Serv., 578 F.3d 1116, 1123 (9th Cir. 2009) (“[T]he APA leaves
11   no room for Bivens claims based on agency action or inaction.”). And the Ninth Circuit has
12   recognized the availability of injunctive relief “to challenge allegedly unconstitutional
13   conditions of confinement.” Roman v. Wolf, 977 F.3d 935, 937 (9th Cir. 2020). The
14   availability of habeas is another potential process that counsels against a Bivens remedy,
15   see Abbasi, 137 S. Ct. at 1849, and indeed “might” provide a “more direct route to relief
16   than a suit for money damages.” Id. at 1862–63; see Mirmehdi, 689 F.3d at 982 (“The
17   availability of habeas is another remedy.”). The Ninth Circuit has also held that the INA
18   provides a “remedial system” to challenge immigration detention. Id.
19         Plaintiffs have alternative avenues of review here, the availability of which
20   (regardless of their outcome) counsel against creation of a new implied remedy. Indeed,
21   members of the proposed Parent Class have already sought injunctive and habeas relief,
22   and have filed statutory claims under the APA arising out of the same policies and related
23   actions that Plaintiffs challenge here. See, e.g., Jacinto-Castanon de Nolasco v. U.S.
24   Immigration & Customs Enf’t, 319 F. Supp. 3d 491, 505 (D.D.C. 2018) (ordering the
25   government to reunify plaintiff with her sons). Plaintiffs also are (or could have been)
26   members of the class in Ms. L., which pursued APA relief. The court in Ms. L. granted a
27   class-wide preliminary injunction to parents based on claimed separations without a
28   determination that the parent was unfit or a danger to their child on the ground that such


                                                 23
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 28 of 66




 1   separations likely violated the Fifth Amendment. Ms. L., No. 18-cv-428 (S.D. Cal.), Dkt.
 2   82–83; FAC ¶ 77 (noting that a plaintiff received judicial relief from Ms. L court). Plaintiffs
 3   also could have sought injunctive relief similar to the class in Ms. J.P., where the district
 4   court has already ordered the federal government to provide mental health treatment to a
 5   class of adult parents who have a minor child who has been, is, or will be separated from
 6   them. See Ms. J.P., No. 18-6081 (C.D. Cal.), Dkt. 251 at *29, *45–46. Indeed, even if
 7   plaintiffs in the individual cases or Ms. L. or Ms. J.P. had not been successful, the
 8   availability of the actions themselves, and the ability to have their constitutional challenges
 9   addressed in federal court, demonstrate that alternative processes exist to consider
10   Plaintiffs’ concerns. Malesko, 534 U.S. at 69 (“So long as the plaintiff had an avenue for
11   some redress, bedrock principles of separation of powers foreclosed judicial imposition of
12   a new substantive liability.”). Courts to address an individual damages remedy in the
13   “family separations” context confirm this analysis and the inappropriateness of any
14   additional implied damages remedy. See K.O., 2020 WL 3429697, at *11 (noting that
15   “alternative methods of relief appear to be available to the plaintiffs” and discussing those
16   methods); Mejia-Mejia, 2019 WL 4707150, at *5 (“As the numerous cases before this
17   Court and the two class actions . . . demonstrate . . . there are alternative mechanisms
18   available to challenge the constitutionality of the kind of government action at issue here.”).
19   In short, there has been no shortage of litigation in this area. Plaintiffs’ constitutional
20   challenges thus can be, and have been, pursued through other avenues other than Bivens.
21          Although not required, Plaintiffs also have at least a potential avenue for a damages
22   remedy in state tort law (for anyone acting outside the scope of federal employment),
23   and/or a suit against the United States under the FTCA. 28 U.S.C. §§ 1346(b), 2671–80;
24   see Vanderklok v. United States, 868 F.3d 189, 204 (3d Cir. 2017) (finding special factors
25   precluded suit and noting that “state law tort claims against the individual could proceed”
26   where the federal employee acts outside the “scope of employment”). Indeed, the FAC
27   includes three counts against the United States under the FTCA. FAC ¶¶ 350–62. While
28   the FTCA standing alone may not constitute a sufficient alternative process in all contexts,


                                                   24
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 29 of 66




 1   see Carlson, 446 U.S. at 20–23, the availability of the FTCA (and/or state law remedies)
 2   when considered with other factors is probative of whether Congress “might doubt” or a
 3   court should hesitate to recognize a Bivens remedy. 16 Abbasi, 137 S. Ct. at 1861.
 4          It is not even necessary to divine all potential avenues for alternative forms of
 5   judicial process in this context because it is clear that many are available. See generally
 6   Liff, 881 F.3d at 921 (“We do not parse the specific applicability of this web of” alternatives
 7   “but instead note the spectrum of remedies they provide.”). This Court should decline to
 8   supplement the avenues of review provided by Congress with a non-statutory individual
 9   capacity claim for damages. Review and the potential for relief through these avenues
10   alone is sufficient to preclude creating a new Bivens remedy. Abbasi. 137 S. Ct. at 1863.
11          C. Other Factors Counsel Strongly Against Implying a Bivens Remedy Here
12          In addition to the processes discussed above, a wide range of “special factors” may
13   or “might” make it inappropriate to create a Bivens remedy in a particular context, even
14   where no alternative remedy exists. Abbasi, 137 S. Ct. at 1861. Although a single factor
15   can suffice, special factors in the aggregate may also preclude a Bivens remedy. See
16   Chappell v. Wallace, 462 U.S. 296, 304 (1983) (concluding that factors “[t]aken together”
17   “constitute[d] ‘special factors’” and precluded creation of a Bivens remedy); Abbasi, 137
18   S. Ct. at 1862–63 (taking into account multiple factors, including congressional silence in
19   a heavily legislated arena, the potential for injunctive relief, and national security
20   considerations). Plaintiffs’ claims implicate at least five distinct factors that compel
21
22
23   16
        See, e.g., Malesko, 534 U.S. at 73–74 (refusing to imply a remedy for plaintiff whose
24   “lack of alternative tort remedies was due solely to [the] strategic choice” not to sue for
25   common-law negligence); Oliva v. Nivar, 973 F.3d 438 (5th Cir. 2020) (“That the FTCA
     might not give Oliva everything he seeks is therefore no reason to extend Bivens.”).
26   Andrews v. Miner, 301 F. Supp. 3d 1128, 1134–35 (N.D. Ala. 2017) (acknowledging that,
     under Carlson, “[t]he FTCA remedy is not a substitute for a Bivens action,” but still
27
     considering “an effective and available [FTCA] remedy” – whose “administrative
28   prerequisites” the plaintiff “failed to follow” – in the mix with other “special factors”).


                                                   25
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 30 of 66




 1   hesitation and warrant rejection of Plaintiffs’ invitation to imply a damages remedy in this
 2   novel and sensitive context.
 3               a. Congressional Action in the Context of Immigration Has Been “Frequent
                    and Intense” and Implying a Damages Remedy Would Raise Serious
 4
                    Separation-of-Powers Concerns
 5
             In Abbasi, the Court recognized that Congress’s failure to provide a damages
 6
     remedy “is relevant . . . and . . . telling” when Congress has otherwise considered and
 7
     regulated in a given arena. 137 S. Ct. at 1862. This is particularly true where Congress’s
 8
     interest has been “frequent and intense.” Id. In the exercise of its Constitutional power to
 9
     “establish an uniform Rule of Naturalization,” U.S. Const. art. I, § 8, cl. 4, Congress has
10
     taken action repeatedly on issues of immigration prosecution and the custody of alien
11
     children, among them enacting and modifying the INA, HSA, and TVPRA. See Pena Arita,
12
     2020 WL 3542256, at *14 (“There is no question that Congress has given thorough and
13
     intense consideration to the statutory regime concerning immigration detention.”). Indeed,
14
     the Supreme Court “has repeatedly emphasized that ‘over no conceivable subject is the
15
     legislative power of Congress more complete than it is over’ the admission of aliens.”
16
     Fiallo v. Bell, 430 U.S. 787, 792 (1977) (quoting Oceanic Steam Nav. Co. v. Stranahan,
17
     214 U.S. 320, 339 (1909)); accord E. Bay Sanctuary Covenant v. Trump, 932 F.3d 742,
18
     755 (9th Cir. 2018) (citing U.S. Const. art. I, § 8, cl. 4, id. art. I, § 8, cl. 3; id. art. I, § 8, cl.
19
     11) (“Congress is vested with the principal power to control the nation’s borders.”).
20
            The INA provides for the expedited removal and mandatory detention of certain
21
     aliens who enter the United States without documentation allowing for their admission. See
22
     8 U.S.C. § 1225(b)(1). Individuals processed for expedited removal who are determined
23
     by an asylum officer to have a credible fear of persecution must be detained for further
24
     consideration of the application for asylum. 8 U.S.C. § 1225(b)(1)(B)(ii). Additionally,
25
     individuals processed for removal proceedings under Section 1229a are to be detained if
26
     the individual is not clearly and beyond a doubt entitled to be admitted. 8 U.S.C.
27
     § 1225(b)(2)(A); see 8 C.F.R. § 235.3(c). The INA provides the circumstances under which
28


                                                       26
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 31 of 66




 1   an individual may be paroled, the procedures and requirements for asylum, and the
 2   procedures for challenging removal and detention. See, e.g., 8 U.S.C. §§ 1158, 1182, 1225–
 3   30; see also 8 U.S.C. § 1231(g)(1) (stating the “[Secretary] shall arrange for appropriate
 4   places of detention for aliens detained pending removal or a decision on removal”); Comm.
 5   of Cent. Am Refugees v. Immigration & Naturalization Serv., 795 F.2d 1434, 1440 (9th
 6   Cir. 1986) (stating Attorney General (now the Secretary of Homeland Security) has “broad
 7   discretion” in deciding where to house deportable aliens). The HSA created DHS and
 8   transferred to HHS the responsibility for the care and custody of UACs. See 6 U.S.C.
 9   §§ 542, 279(a). In the TVPRA, Congress further codified HHS’s responsibility for all
10   placement decisions for UACs in its custody and provided the requirements for HHS to
11   evaluate the suitability of any placement. 8 U.S.C. § 1232(b)(1), (c)(3).
12          The passage of these statutes represents just a sampling of Congress’s actions in this
13   area. Since enacting the INA in 1952, Congress has amended the statute wholesale at least
14   six times. De La Paz, 786 F.3d at 377 (listing statutes). Likewise, Congress has amended
15   the TVPRA and passed other legislation to care for UACs and combat human trafficking.17
16   At no time has Congress provided the sort of damages remedy Plaintiffs ask the Court to
17   recognize here.
18
19
     17
       See Victims of Trafficking and Violence Protection Act of 2000, Pub. L. No. 106-386,
20   114 Stat 1464; Prosecutorial Remedies and Tools against the Exploitation of Children
21   Today Act of 2003 (Protect Act), Pub. L. No. 108-21, 117 Stat 650; Trafficking Victims
     Protection Reauthorization Act of 2003, Pub. L. No. 108-193, 117 Stat 2875; Intelligence
22   Reform and Terrorism Prevention Act of 2004, Pub. L. No. 108-458, 118 Stat 3638;
23   Trafficking Victims Protection Reauthorization Act of 2005, Pub. L. No. 109-164, 119 Stat
     3558; William Wilberforce Trafficking Victims Protection Reauthorization Act of 2008,
24   Pub. L. No. 110-457, 122 Stat 5044; Violence against Women Reauthorization Act of
25   2013, Pub. L. No. 113-4, 127 Stat 54; National Defense Authorization Act for Fiscal Year
     2013, Pub. L. No. 112-239, 126 Stat. 1632; Justice for Victims of Trafficking Act of 2015,
26   Pub. L. No. 114-22, 129 Stat 227; National Human Trafficking Hotline, Pub. L. No. 114-
     271, 130 Stat 1398 (2016); Combating Human Trafficking in Commercial Vehicles Act,
27
     Pub. L. No. 115-99, 131 Stat 2242 (2018); No Human Trafficking on Our Roads Act, Pub.
28   L. No. 115-106, 131 Stat 2265 (2018).


                                                  27
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 32 of 66




 1          Congress is plainly aware of the particular issues at the core of this lawsuit –
 2   allegations regarding the widespread separation of families, and harms consequent thereto
 3   – and has responded with legislation and other oversight. See Emergency Supplemental
 4   Appropriations for Humanitarian Assistance and Security at the Southern Border Act,
 5   2019, Pub. L. No. 116-26, July 1, 2019, 133 Stat 1018 (requiring the Executive Branch to
 6   submit monthly reports to Congress and the public of the number of any separated children
 7   and the cause of those separations); FAC ¶ 240 (discussing Congressional report on family
 8   separations). Indeed, for each of the past two years Congress has appropriated $4 million
 9   to HHS’s Substance Abuse and Mental Health Services Administration in order to address
10   mental health needs of UACs through the National Child Trauma Stress Initiative, with a
11   special focus in 2018 on children who were separated from their family. See Department
12   of Defense and Labor, Health and Human Services, and Education Appropriations Act,
13   2019 and Continuing Appropriations Act, 2019, Pub. L. No. 115-245, September 28, 2018,
14   132 Stat 2981; Joint Explanatory Statement of the Committee of Conference, H.R. Rep.
15   No. 115-952, at *533 (2018); see also Consolidated Appropriations Act, 2019, H.R. Rep.
16   No. 116-31, § 224 (prohibiting DHS from using appropriation funds to take actions against
17   sponsors and potential sponsors of UACs). Members of the Ms. J.P. class have received or
18   been offered mental health services as appropriate from that HHS program. See supra
19   Section II.D. Both the House and the Senate have held multiple hearings on family
20   separations. See, e.g., Oversight of Immigration Enforcement and Family Reunification
21   Efforts Before the S. Comm. on the Judiciary, 115th Cong. (July 31, 2018). Among those
22   persons subject to Congressional oversight and inquiry who have testified in these hearings
23   are some of the individual Defendants in this case. See, e.g., Oversight of the Department
24   of Homeland Security Before the H. Comm. on the Judiciary, 115th Cong. (Dec. 20, 2018)
25   (Nielsen testifying); Hearing on Prescription Drug Affordability and Innovation Before
26   the S. Comm. on Finance, 115th Cong. (June 26, 2018) (Azar); Oversight of the Trump
27   Administration’s Family Separation Policy Before the H. Comm. on the Judiciary, 116th
28   Cong. (Feb. 26, 2019) (Lloyd); FAC ¶ 229 (McAleenan and Provost). Congress has also


                                                 28
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 33 of 66




 1   considered multiple legislative proposals regarding family separation in the immigration
 2   context that have not been passed into law. See, e.g., Keep Families Together Act, S. 3036,
 3   115th Cong. (2018); Protect Kids and Parents Act, S. 3091, 115th Cong. (2018).
 4          Despite statutes, repeated amendments, and recent and robust congressional
 5   oversight, Congress has never provided a damages remedy against federal officials who
 6   create or implement policy to enforce the nation’s immigration laws – the damages remedy
 7   Plaintiffs seek in this suit. 18 This “institutional silence speaks volumes,” and “counsels
 8   strongly against judicial usurpation of the legislative function.” De La Paz, 786 F.3d at
 9   377; see also Abbasi, 137 S. Ct. at 1862 (noting that where policies “attract the attention
10   of Congress,” yet “Congress fails to provide a damages remedy,” then “it is much more
11   difficult to believe that ‘congressional inaction’ was ‘inadvertent’” (citing Schweiker v.
12   Chilicky, 487 U.S. 412, 423 (1988))). As the Ninth Circuit has stated in the immigration
13   enforcement context, “Congress’s failure to include monetary relief can hardly be said to
14   be inadvertent, given that despite multiple changes to the structure of appellate review in
15   the [INA], Congress never created such a remedy.” Mirmehdi, 689 F.3d at 982 (citation
16   omitted). Given Congress’s “repeated and careful attention to immigration matters,” De La
17   Paz, 786 F.3d at 377, this Court should not supplant the legislative function by creating a
18   Bivens claim here. Id. at 378 (“[T]he comprehensive regulations and remedies provided in
19   civil immigration law and regulations preclude crafting an implied damage remedy here.”);
20   Mirmehdi, 689 F.3d at 982 (declining to allow Bivens action by aliens in part because “[t]he
21   complexity and comprehensiveness of the existing remedial system is another factor among
22   a broad range of concerns counseling hesitation”).
23             b. National and Border Security Concerns, which are Constitutionally
                  Committed to the Political Branches, Counsel Against Creation of an
24
                  Individual Capacity Cause of Action in this Context
25
26
27   18
        In contrast, for example, Congress has created a private right of action for victims of
28   trafficking to sue their traffickers for damages, 18 U.S.C. § 1595.


                                                 29
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 34 of 66




 1          Because Plaintiffs’ claims arise out of immigration enforcement activities at an
 2   international border, they necessarily implicate national security and foreign affairs.
 3   Hernandez v. Mesa, 140 S. Ct. 735, 746 (2020). In Hernandez, the Court refused to extend
 4   Bivens to a cross-border shooting case where a line-level Border Patrol agent standing in
 5   the United States allegedly shot and killed a fifteen-year-old boy playing a game on the
 6   Mexican side of the border. 140 S. Ct. at 741. The Court held that one factor counseling
 7   hesitation was national security. The Court explained that “[o]ne of the ways in which the
 8   Executive protects this country is by attempting to control the movement of people and
 9   goods across the border, and that is a daunting task.” Id. at 746. The charge of protecting
10   the country in this task, including “the responsibility for attempting to prevent the illegal
11   entry of dangerous persons,” “rests primarily with the U.S. Customs and Border Protection
12   Agency.” Id. (citing 6 U.S.C. § 211(c)(5)). 19 “Since regulating the conduct of agents at the
13   border unquestionably has national security implications, the risk of undermining border
14   security provides reason to hesitate before extending Bivens into this field.” Id. at 747.
15          As in Hernandez, the question here “is not whether national security requires” the
16   conduct alleged, “but whether the Judiciary should alter the framework established by the
17   political branches” for choosing when to create a damages remedy. 140 S. Ct. at 746; see
18   8 U.S.C. § 1103(a)(1) (tasking the Secretary of Homeland Security “with the administration
19   and enforcement” of the INA). In order for the government to control the entry of persons
20   into the United States and protect “its territorial integrity and national security,” United
21   States v. Kim, 103 F. Supp. 3d 32, 55 (D.D.C. 2015), the Executive is constitutionally
22   empowered to stop and detain (“control the movement of,” Hernandez, 140 S. Ct. at 746)
23   those who have entered without inspection. How to detain those individuals (and/or
24   whether to refer offenders for criminal prosecution), is more than sufficiently linked to the
25
26   19
       For information about the work CBP does each day to protect the nation, see U.S.
27   Customs and Border Protection, Snapshot: A Summary of CBP Facts and Figures (January
     2020),         https://www.cbp.gov/sites/default/files/assets/documents/2020-Feb/CBP-
28   Snapshot-Feb-2020.pdf.

                                                  30
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 35 of 66




 1   Executive’s national security prerogatives to give the courts “reason to pause” before
 2   extending a damages remedy Congress did not provide. Id. at 743; see Mirmehdi, 689 F.3d
 3   at 982 (quoting Arar v. Ashcroft, 585 F.3d 559, 574 (2d Cir. 2009)) (“[I]mmigration issues
 4   ‘have the natural tendency to affect diplomacy, foreign policy, and the security of the
 5   nation,’ which further ‘counsels hesitation’ in extending Bivens.”); Tun-Cos v. Perrotte,
 6   922 F.3d 514, 526 (4th Cir. 2019) (same); see also K.O., 2020 WL 3429697, at *11 (“[T]he
 7   movement of people across the border always contains at least an element of national
 8   security even when, as here, many of the people at issue are children.”).
 9          Indeed, Plaintiffs’ proposed challenge to Executive policymaking raises
10   substantially more separation-of-powers concerns than the isolated action of the CBP
11   officer/agent at the border in Hernandez. Enforcing the terms and conditions on which
12   aliens enter the United States at an international border is delegated by the Constitution to
13   the political branches and is a core sovereign function. See U.S. Const. art. I, § 8, cl. 4
14   (granting Congress the power to “establish an uniform Rule of Naturalization”), cl. 3
15   (“regulate Commerce with foreign Nations”); U.S. Const. art. VI, § 4 (“The United States
16   shall . . . protect each [state] against Invasion”); see, e.g., Toll v. Moreno, 458 U.S. 1, 10
17   (1982) (“Federal authority to regulate the status of aliens derives from various sources,
18   including the Federal Government’s power ‘[t]o establish [a] uniform Rule of
19   Naturalization,’ U.S. Const., Art. I, § 8, cl. 4, its power ‘[t]o regulate Commerce with
20   foreign Nations’, id., cl. 3, and its broad authority over foreign affairs.”); United States v.
21   Hernandez-Guerrero, 147 F.3d 1075, 1076 (9th Cir. 1998) (quoting Ping v. United States,
22   130 U.S. 581, 609 (1889)) (“[F]or more than a century, it has been universally
23   acknowledged that Congress possesses authority over immigration policy as ‘an incident
24   of sovereignty.’”). Congress has charged DHS and its components with securing the
25   border, 6 U.S.C. §§ 111, 202, and courts have long recognized that “this country’s border-
26   control policies are of crucial importance to the national security and foreign policy of the
27   United States.” United States v. Delgado-Garcia, 374 F.3d 1337, 1345 (D.C. Cir. 2004).
28   The creation of the cause of action Plaintiffs seek would stymie, or at least interfere with,


                                                   31
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 36 of 66




 1   the political branches’ primacy in matters affecting territorial sovereignty and national
 2   security. See, e.g., Abbasi, 137 S. Ct. at 1861; Bank Markazi v. Peterson, 136 S. Ct. 1310,
 3   1328 (2016) (recognizing “controlling role of the political branches” in foreign affairs);
 4   Harisiades v. Shaughnessy, 342 U.S. 580, 588–89 (1952) (“[A]ny policy toward aliens is
 5   vitally and intricately interwoven with contemporaneous policies in regard to the conduct
 6   of foreign relations [and] the war power . . . Such matters are so exclusively entrusted to
 7   the political branches of government . . . .”). Indeed, the Supreme Court has recognized
 8   that concerns about “subjecting the prosecutor’s motives and decisionmaking to outside
 9   inquiry” are magnified in the immigration context. Reno v. Am.-Arab Anti-Discrimination
10   Comm., 525 U.S. 471, 490 (1999) (citation and quotation omitted). Thus, any damages
11   remedy provided here should come only from Congress.
12             c. Bivens Actions May Not Be Used to Challenge High-Level Executive Branch
                  Immigration Enforcement Policy at the Border
13
14          Plaintiffs do not challenge the acts of lone, line-level or rogue officers, but instead

15   the decision-making of Congress and alleged policies of the Executive Branch. Although

16   styled as a suit against Defendants, Plaintiffs’ real grievance is with national immigration

17   policies of the Executive Branch regarding enforcement of the immigration laws. The FAC

18   is replete with references to the “Trump Administration,” and even specific statements

19   made by the President of the United States. See, e.g., FAC ¶¶ 217, 219, 241, 244, 246–51.

20   But the Supreme Court has held that special factors preclude damages suits against federal

21   agencies and entities. F.D.I.C. v. Meyer, 510 U.S. 471, 485–86 (1994) (declining to imply

22   a damages action directly against a federal agency). As the Court has explained, “injunctive

23   relief [not an individual-capacity damages action] has long been recognized as the proper

24   means for preventing entities from acting unconstitutionally.” Malesko, 534 U.S. at 74.

25          Abbasi confirms that individual-capacity constitutional lawsuits challenging high-

26   level Executive Branch policy raise serious separation-of-powers issues and other practical

27   concerns. 137 S. Ct. at 1860. Interfering in government policymaking through the vehicle

28   of an individual-capacity damages action accrues “substantial social costs” far beyond


                                                  32
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 37 of 66




 1   those imposed by a traditional Bivens action. Anderson v. Creighton, 483 U.S. 635, 638
 2   (1987). The entire thrust of Bivens and its progeny is that it is directed to the actions of
 3   lone, typically line-level officers, towards lone plaintiffs, not government-wide decision-
 4   making. Cf. Reid v. United States, 825 F. App’x 442, 445 (9th Cir. 2020) (“Reid does not
 5   seek to change BOP policy; he alleges individualized injuries and fears of retaliation unique
 6   to him, not the inmate population as a whole.”). Plaintiffs should not be permitted to evade
 7   clear Supreme Court holdings on this point simply by naming individual high-level
 8   Executive Branch employees as defendants.
 9          Furthermore, Plaintiffs’ proposed Bivens claims would implicate the precise
10   separation-of-powers concerns in the policy-making arena that Abbasi identified. Far from
11   claiming Defendants were on some personal lark, Plaintiffs maintain that Defendants
12   violated their constitutional rights through implementing and/or condoning policies of the
13   United States. 20 And here these policies were informed by Congressional directives. See,
14   e.g., 8 U.S.C. §§ 1225(b)(1)(B)(iii)(IV), 1325(a). As the courts addressing this issue in the
15   context of “family separation” allegations have recognized, a suit against high-level
16   Executive Branch policymakers alleging the creation of such policies “is obviously a
17   collateral challenge to a government-wide policy affecting thousands of individuals.”
18   Mejia-Mejia, 2019 WL 4707150, at *4, *6.
19
     20
20     See, e.g., FAC ¶ 29 (“[A]s Chief of Staff, Kelly advised President Trump on all aspects
     of immigration policy and practice, including the detention of asylum seekers and forcible
21   separation of children and parents”); id. ¶¶ 135–40 (alleging the creation of a “pilot
22   program” that resulted in the separation of hundreds of children); id. ¶¶ 147–56 (alleging
     an agreement “to pursue separation of families entering the United States at all points
23   across the southern border”); id. ¶¶ 160–62 (alleging that the Zero-Tolerance policy of
     prosecuting anyone who violated 8 U.S.C. § 1325(a) along the southern border was a
24
     pretext for “widespread separations”); id. ¶ 167 (alleging that “the government began to
25   separate parents and children at substantially increased rates and in substantially increased
     numbers”) (emphasis added); id. ¶¶ 168–69 (alleging that the separations were effected by
26
     “John/Jane Doe DHS Defendants”); id. ¶ 290 (“The Individual Defendants have
27   developed, adopted, implemented, enforced, sanctioned, encouraged, condoned, and
     acquiesced to a pattern, practice, or custom of violating the clearly established Fifth
28   Amendment due process rights of Plaintiffs and Class Members . . . .”).

                                                  33
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 38 of 66




 1          The creation of an individual capacity damages action in these circumstances would
 2   distract Defendants and future officials alike “from devoting the time and effort required
 3   for the proper discharge of their duties.” Abbasi, 137 S. Ct. at 1860. Moreover, “the
 4   discovery and litigation process would either border upon or directly implicate the
 5   discussion and deliberations that led to the formation” of any policy or practice related to
 6   the separation of Plaintiffs and their children at the border, requiring “courts to interfere in
 7   an intrusive way with sensitive functions of the Executive Branch.” Id. The FAC is replete
 8   with allegations of such discussions between high-ranking officials of the Executive
 9   Branch. See, e.g., FAC ¶¶ 125, 136–37, 143, 152–54. Even the President himself is alleged
10   to have had some involvement in U.S. policy on this front. Id. ¶¶ 244–51. The threat of
11   discovery could inhibit the free flow of advice and fulsome analysis within the Executive
12   Branch, see Fed. Open Mkt. Comm. of Fed. Reserve Sys. v. Merrill, 443 U.S. 340, 360
13   (1979), and reduce the Executive’s autonomy and confidentiality, see Cheney v. U.S. Dist.
14   Ct. for D.C., 542 U.S. 367, 385 (2004); accord Mejia-Mejia, 2019 WL 4707150, at *5
15   (noting that if courts extended Bivens to challenges of “Executive Branch policies . . . the
16   discovery required to gain details on individual defendants’ motivations could dampen the
17   candor of conversations and advice rendered by officials within the executive branch”); cf.
18   Lanuza v. Love, 899 F.3d 1019, 1029 (9th Cir. 2018) (quoting Abbasi, 137 S. Ct. at 1849)
19   (“Bivens actions against high-ranking executive officers, such as the Director of the Federal
20   Bureau of Investigation and the U.S. Attorney General in Abbasi, are disfavored because
21   such suits ‘would call into question the formulation and implementation of a high-level
22   executive policy, and the burdens of that litigation could prevent officials from properly
23   discharging their duties.’”). Plaintiffs are almost certain to seek such intrusive discovery to
24   prove the details of the alleged “conspiracy.” See K.O., 2020 WL 3429697, at *10
25   (“Considering the class nature of the claims and the high ranks of the officials being sued,
26   the Court does not see how prosecution of these claims could avoid looking into
27   policymaking at the highest levels—indeed that kind of policymaking is what the Amended
28   Complaint describes.”).


                                                   34
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 39 of 66




 1          While a Bivens action would not be appropriate to challenge any government policy,
 2   that concern is particularly heightened, where, as here, the policy was allegedly created at
 3   the highest levels of government in an arena to which power has been constitutionally
 4   committed to the Executive Branch. See K.O., 2020 WL 3429697, at *10 (“The
 5   conversations and advice at issue here are closer to the office of the President and . . . give
 6   the Court more reason to pause before allowing a Bivens action that could reach them.”).
 7   Of relevance in this context, the Constitution “vests power in the President to regulate the
 8   entry of aliens into the United States.” E. Bay Sanctuary Covenant, 932 F.3d at 755; see
 9   id. (citing U.S. Const. art. II, § 2, cl. 1 (President’s role as “Commander in Chief”); U.S.
10   Const. art. II, § 3 (President’s right to “receive Ambassadors and other public Ministers”);
11   U.S. Const. art. II, § 3 (Take Care Clause)). While Congress, as discussed above, “has the
12   power to regulate naturalization, it shares its related power to admit or exclude aliens with
13   the Executive.” E. Bay Sanctuary Covenant, 932 F.3d at 756. In contrast, the Judicial
14   Branch’s authority in “the area of immigration and naturalization” is relatively
15   circumscribed. Mathews v. Diaz, 426 U.S. 67, 81–82 (1976). There is simply no question
16   that the judicial creation of a Bivens remedy to challenge Executive Branch immigration
17   policies would disturb the balance of powers delineated in the Constitution.
18             d. Additional Separation-of-Powers Principles Would Be Violated by Creating
                  an Individual Capacity Claim for Prosecutorial Policy Decisions
19
20          In a similar vein, Plaintiffs’ claims raise additional separation-of-powers concerns

21   related to the Executive’s enforcement of the laws. “The Supreme Court has long

22   recognized that ‘the Executive Branch has exclusive authority and absolute discretion to

23   decide whether to prosecute a case.’” In re Sealed Case, 829 F.2d 50, 63 (D.C. Cir. 1987)

24   (quoting United States v. Nixon, 418 U.S. 683, 693 (1974)); see also United States v.

25   Edmonson, 792 F.2d 1492, 1497 (9th Cir. 1986) (“It cannot be disputed that under our

26   system of separation of powers, the decision whether to prosecute, and the decision as to

27   the charge to be filed, rests in the discretion of the Attorney General or his delegates, the

28   United States Attorneys.”). “The Presidential power of prosecutorial discretion is rooted in


                                                   35
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 40 of 66




 1   Article II, including the Executive Power Clause, the Take Care Clause, the Oath of Office
 2   Clause, and the Pardon Clause.” In re Aiken City, 725 F.3d 255, 262–63 (D.C. Cir. 2013)
 3   (citing U.S. Const. art. II, § 1, cl. 1 (Executive Power Clause); U.S. Const. art. II, § 1, cl. 8
 4   (Oath of Office Clause); U.S. Const. art. II, § 2, cl. 1 (Pardon Clause); U.S. Const. art. II,
 5   § 3 (Take Care Clause); see also U.S. Const. art. I, § 9, cl. 3 (Bill of Attainder Clause)). To
 6   aid the President in the task of taking care that the laws are faithfully executed, Congress
 7   specifically delegated to the Attorney General and his or her subordinates in the DOJ the
 8   power to “conduct any kind of legal proceeding, civil or criminal,” 28 U.S.C. § 515(a). To
 9   the extent Defendants implemented a policy of criminally prosecuting all DHS referrals of
10   Section 1325(a) violations, FAC ¶ 160, they did so as contemplated by Congress, 8 U.S.C.
11   § 1325(a), and pursuant to power granted by the Constitution to the Executive. Separation-
12   of-powers concerns counsel squarely against creating a Bivens remedy aimed at the
13   exercise of that power. K.O., 2020 WL 3429697, at *10 (recognizing as a special factor
14   that the suit “concerns the exercise of prosecutorial discretion by the Attorney General”).
15              e. The Scope and Number of Governmental Actions and Actors Plaintiffs
                   Challenge Across Agencies Would Make Devising a Workable Individual-
16
                   Capacity Cause of Action Impracticable
17
            The Supreme Court has recognized that a “serious difficulty of devising a workable
18
     cause of action” for a particular Bivens claim counsels against such a free-standing non-
19
     statutory remedy. See Wilkie, 551 U.S. at 562. Relatedly, where recognizing a plaintiff’s
20
     proposed remedy would open the floodgates, the unusual risk of “burden and demand” on
21
     federal officials that “might well prevent” them “from devoting the time and effort required
22
     for the proper discharge of their duties” (and related “practical concerns”) will also counsel
23
     hesitation. Abbasi, 137 S. Ct. at 1860; see also id. at 1858 (discussing the “costs and
24
     consequences to the Government itself” of recognizing a new claim). These factors all
25
     inhere in this specific context. Mejia-Mejia, 2019 WL 4707150, at *5 (“[G]iven the
26
     thousands of asylum seekers and many others involved in the immigration system, allowing
27
28


                                                    36
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 41 of 66




 1   individual capacity damages claims risks a torrent of new litigation that could burden both
 2   the Executive Branch and the judiciary . . . .”).
 3          Creating the Bivens action Plaintiffs seek would also have sweeping implications
 4   “on governmental operations systemwide.” Abbasi, 137 S. Ct. at 1858. Those system-wide
 5   costs include “the burdens on Government employees who are sued personally, as well as
 6   the projected costs and consequences to the Government itself . . . .” Id. In the context of
 7   immigration enforcement operations, claims similar to Plaintiffs’ could readily be asserted
 8   by numerous other aliens facing criminal prosecution, detention, and removal. Given the
 9   fact that every single one of the approximately 267,000 individuals removed from the
10   United States in 2019 was from a foreign country, see ICE Fiscal Year 2019 Enforcement
11   and Removal Operations Report, available at https://www.ice.gov/features/ERO-2019
12   (last visited Nov. 12, 2020), this alone could open the floodgates of litigation, for instance,
13   over equal protection claims against government officials enforcing immigration laws.
14   And, should the Court allow claims to proceed that are based on allegations about officials’
15   personal motives, such claims may be relatively easy to plead and difficult to disprove.
16   See, e.g., United States v. Alcaraz-Arellano, 441 F.3d 1252, 1264 (10th Cir. 2006)
17   (“[C]harges of racial discrimination . . . may be easy to make and difficult to disprove.”)
18   (citation omitted); cf. Crawford-El v. Britton, 523 U.S. 574, 584–85 (1998) (“Because an
19   official’s state of mind is easy to allege and hard to disprove, insubstantial claims that turn
20   on improper intent may be less amenable to summary disposition . . . .”) (internal quotations
21   omitted). The Court has consistently resisted efforts to embroil the judiciary in lawsuits
22   over the subjective motive behind facially lawful official conduct absent the imprimatur of
23   Congress. See, e.g., Ashcroft v. al-Kidd, 563 U.S. 731, 737 (2011); Wood v. Moss, 572 U.S.
24   744, 761–62 (2014).
25          The potentially tremendous financial impact at issue also weighs heavily against
26   supplanting Congress’s role in deciding whether to create a damages remedy, particularly
27   with the sort of class-wide fund Plaintiffs seek here. See, e.g., Meyer, 510 U.S. at 486
28   (discussing the “potentially enormous financial burden” of creating a Bivens remedy to


                                                   37
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 42 of 66




 1   challenge agency policies); FAC at 75. In circumstances where Congress has chosen to
 2   allow broad-based challenges to policies and practices in the official capacity arena, the
 3   number of potential plaintiffs and potential damages can be enormous. See, e.g., Cobell v.
 4   Salazar, 679 F.3d 909, 912 (D.C. Cir. 2012) (discussing the creation of $3.4 billion
 5   settlement fund). Plaintiffs allege here that the universe of “family separation” plaintiffs
 6   number in the thousands. FAC ¶¶ 269, 274. As a practical matter, a court should hesitate
 7   before creating a cause of action that imposes personal liability that an individual defendant
 8   would be obligated to pay, see, e.g., Carlson, 446 U.S. at 21 (noting Bivens actions subject
 9   officials to “personal financial liability”), when the potential costs associated with
10   remedying an unconstitutional policy of the United States impacting such a large number
11   of people could, practically speaking, never be borne by a lone individual government
12   official. Ultimately, Congress is best-equipped to decide whether and how to provide a
13   financial remedy for past harms allegedly caused by far-reaching government policies.
14          Plaintiffs’ choices about how to structure their suit underscore the unworkability of
15   implying a Bivens remedy here. For example, Plaintiffs bring this suit as a class action, but
16   class actions to challenge general government policies are uniquely ill-suited to litigate
17   constitutional tort claims, which must be brought against officials for their “own individual
18   actions.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Plaintiffs also seek injunctive relief
19   against the Defendants requiring “the establishment of a recovery fund to provide for health
20   services to Class Members,” FAC at 75, but Bivens suits allow only for money damages.
21   See, e.g., Higazy v. Templeton, 505 F.3d 161, 169 (2d Cir. 2007) (“The only remedy
22   available in a Bivens action is an award for monetary damages from defendants in their
23   individual capacities.”). Individual-capacity suits of this nature against federal employees
24   are simply not conducive to the sort of remedy Plaintiffs seek. Cf. Meyer, 510 U.S. at 486
25   (“We leave it to Congress to weigh the implications of such a significant expansion of
26   Government liability.”).
27                                                ***
28


                                                  38
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 43 of 66




 1          Plaintiffs’ proposed constitutional tort claims implicate a remarkable number and
 2   variety of separation-of-powers concerns counseling hesitation. Abbasi, 137 S. Ct. at 1857
 3   (“separation-of-powers principles are or should be central to the analysis” of whether to
 4   recognize a damages remedy). This Court should decline to create the novel Bivens cause
 5   of action Plaintiffs seek here.
 6    V.    DEFENDANTS ARE ENTITLED TO QUALIFIED IMMUNITY FOR ALL
            CONSTITUTIONAL AND FEDERAL STATUTORY CLAIMS
 7
 8          Plaintiffs’ lawsuit should also be dismissed because all fifteen Defendants are

 9   entitled to qualified immunity for all claims raised against them in the FAC. Qualified

10   immunity protects public officials “from liability for civil damages insofar as their conduct

11   does not violate clearly established statutory or constitutional rights of which a reasonable

12   person would have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). It is “an

13   immunity from suit rather than a mere defense to liability.” Saucier v. Katz, 533 U.S. 194,

14   200–01 (2001). Accordingly, courts should resolve “immunity questions at the earliest

15   possible stage in litigation.” Hunter v. Bryant, 502 U.S. 224, 227 (1991) (per curiam). To

16   overcome qualified immunity, a plaintiff must “plead[] facts showing” both: “(1) that the

17   official violated a statutory or constitutional right, and (2) that the right was ‘clearly

18   established’ at the time of the challenged conduct.” al-Kidd, 563 U.S. at 735 (quoting

19   Harlow, 457 U.S. at 818).

20          For purposes of qualified immunity, a right is clearly established if, “at the time of

21   the challenged conduct, ‘[t]he contours of [a] right [are] sufficiently clear’ that every

22   ‘reasonable official would [have understood] that what he is doing violates that right.’” al-

23   Kidd, 563 U.S. at 741 (alterations in original) (quoting Anderson, 483 U.S. at 640). “This

24   inquiry . . . must be undertaken in light of the specific context of the case, not as a broad

25   general proposition[.]” Saucier, 533 U.S. at 201; see West v. City of Caldwell, 931 F.3d

26   978, 983 (9th Cir. 2019) (Courts may not “define clearly established law at a high level of

27   generality”). “We do not require a case directly on point, but existing precedent must have

28   placed the statutory or constitutional question beyond debate.” al-Kidd, 563 U.S. at 741.


                                                  39
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 44 of 66




 1   Once a government “official pleads qualified immunity, the burden is on the plaintiff to
 2   prove” a particular Defendant engaged in the violation of a clearly established right.
 3   Isayeva v. Sacramento Sheriff’s Dep’t, 872 F.3d 938, 946 (9th Cir. 2017).
 4          Courts may “exercise their sound discretion in deciding which of the two prongs of
 5   [the qualified immunity] analysis should be addressed first in light of the circumstances in
 6   the particular case at hand.” Pearson v. Callahan, 555 U.S. 223, 236 (2009). Where a case
 7   can “be disposed of more readily” at the second step, id. at 237 (citation omitted) – because
 8   the court can “quickly and easily decide that there was no violation of clearly established
 9   law before turning to the more difficult question whether the relevant facts make out a
10   constitutional question at all,” id. at 239 – the court may find that qualified immunity
11   applies without reaching the initial “constitutional” question. This rationale applies equally
12   to Plaintiffs’ federal statutory claims under 42 U.S.C. §§ 1985(3) and 1986, which
13   incorporate certain constitutional standards by reference. See, e.g., 42 U.S.C. § 1985 (“If
14   two or more persons . . . conspire . . . for the purpose of depriving . . . any person or class
15   of persons of the equal protection of the laws . . . .”) (emphasis added); Griffin v.
16   Breckenridge, 403 U.S. 88, 102 (1971) (“The language requiring intent to deprive of equal
17   protection, or equal privileges and immunities, means that there must be some racial, or
18   perhaps otherwise class-based, invidiously discriminatory animus behind the conspirators’
19   action.”); Bisbee v. Bey, 39 F.3d 1096, 1102 (10th Cir. 1994) (explaining why the
20   requirements of qualified immunity apply in § 1985 cases).
21          Here, Defendants’ immunity can easily be resolved at step two – Plaintiffs’ failure
22   to identify the violation of a clearly established constitutional or related federal statutory
23   right. Principles of constitutional avoidance favor this approach, particularly where, as
24   here, the answer to the clearly established question is plain. Camreta v. Greene, 563 U.S.
25   692, 705 (2011) (“[O]ur usual adjudicatory rules suggest that a court should forbear
26   resolving [the merits of a constitutional question].”). The absence of case law at the time
27   of Plaintiffs’ separation that would have put Defendants on notice of any clearly established
28   right requires dismissal of Plaintiffs’ claims. See D.C. v. Wesby, 138 S. Ct. 577, 591 (2018)


                                                   40
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 45 of 66




 1   (“Tellingly, neither the panel majority nor the partygoers have identified a single precedent
 2   – much less a controlling case or robust consensus of cases – finding a [constitutional]
 3   violation ‘under similar circumstances.’”) (citations omitted).
 4          A. Plaintiffs Fail to Allege the Violation of a Clearly Established Due Process
               Right
 5
 6          Plaintiffs ask this Court to recognize an across-the-board clearly established due

 7   process right of immigration detainees to be housed with their minor children, but

 8   precedent does not clearly support any such right. The Supreme Court has warned against

 9   analyzing claimed substantive due process rights at too general a level. Washington v.

10   Glucksberg, 521 U.S. 702, 720–21 (1997). It has also “been reluctant to expand the concept

11   of substantive due process because guideposts for responsible decisionmaking in this

12   unchartered area are scarce and open-ended.” Collins v. City of Harker Heights, Tex., 503

13   U.S. 115, 125 (1992). When analyzed appropriately, it is clear that the right Plaintiffs claim

14   is both too context-dependent to qualify as clearly established and, in any event, not

15   supported by Supreme Court or Ninth Circuit precedent.

16          Although framed in a variety of different ways, at their core, Plaintiffs’ substantive

17   due process claims, Counts I (“Forcible Separation of Family Units”), II (“Failure to

18   Provide Adequate Health Care”), and III (“Punitive Treatment”), are all rooted in the

19   premise that Plaintiffs have a categorical constitutional right to remain “together as a

20   family.” FAC ¶ 285; see id. ¶¶ 298, 307. But any right which children may have regarding

21   their relationship with their parents necessarily varies by context. See, e.g., Overton v.

22   Bazzetta, 539 U.S. 126, 131 (2003) (recognizing that rights of familial association apply

23   differently when an individual is imprisoned); accord Dunn v. Castro, 621 F.3d 1196, 1205

24   (9th Cir. 2010). The context-specific nature of the inquiry that would be required if a

25   remedy were recognized, the necessity of balancing competing interests, and the

26   complexity of managing adult and family detention at the United States border all compel

27   the conclusion that the law applicable to Plaintiffs’ constitutional and related federal

28   statutory claims was not clearly established for qualified immunity purposes. See Ms. L.,


                                                  41
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 46 of 66




 1   No. 18-cv-428 (S.D. Cal.), Dkt. 509 at 9–10 (Order on Motion to Enforce Preliminary
 2   Injunction) (noting that substantive due process is context-dependent and in the context of
 3   family separations at the border, “the government interests extend to securing the Nation’s
 4   borders and enforcing the Nation’s criminal and immigration laws, and all that those
 5   interests entail, including detention and parole determinations for migrants taken into
 6   custody.”).
 7          But even setting aside that problem, Plaintiffs’ claims cannot be squared with the
 8   statutory scheme governing immigration enforcement. It is well established that Congress
 9   has broad power to regulate immigration, even when such decisions touch on sensitive
10   familial relationships. See, e.g., Fiallo, 430 U.S. at 797–98 (rejecting constitutional
11   challenge to sections of INA which excluded the relationship between an illegitimate child
12   and his natural father from the special preference status otherwise accorded a “child” or
13   “parent” of a United States citizen or lawful permanent resident). Courts have thus
14   repeatedly rejected attempts to establish that aliens have any substantive due process right
15   to family visitation, or to be detained in proximity to – much less to be detained with or
16   released from detention with – family members. See, e.g., Aguilar v. U.S. Immigration &
17   Customs Enf’t, 510 F.3d 1, 22 (1st Cir. 2007) (immigration arrest which prevented parent
18   from making arrangements for the care of their children did not violate the right to family
19   integrity); Reyna as next friend of J.F.G. v. Hott, 921 F.3d 204, 210–11 (4th Cir. 2019)
20   (noting that general Supreme Court precedents regarding parental control “hardly support
21   the asserted right to be detained in the same state as one’s children, the right to be visited
22   by children while in detention, or a general right to ‘family unity’ in the context of
23   detention.”); Gallanosa by Gallanosa v. United States, 785 F.2d 116, 120 (4th Cir. 1986)
24   (“The courts of appeals that have addressed this issue have uniformly held that deportation
25   of the alien parents does not violate any constitutional rights of the citizen children.”).
26          Related case law confirms the point. From a legal perspective, courts consider
27   immigration detainees analogous to pretrial detainees under certain circumstances. See
28   Edwards v. Johnson, 209 F.3d 772, 778 (5th Cir. 2000) (“We consider a person detained


                                                   42
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 47 of 66




 1   for deportation to be the equivalent of a pretrial detainee[.]”). But pretrial detainees, even
 2   those who are U.S. citizens, do not have a constitutional right to be housed with or even
 3   near family members while in criminal custody. See Olim v. Wakinekona, 461 U.S. 238,
 4   247–48 & n.8 (1983) (interstate transfer of criminal detainee does not violate any due
 5   process right, even if the transfer places detainee hundreds of miles from his family) (citing
 6   Montanye v. Haymes, 427 U.S. 236, 241 n.4 (1976)); Ms. L. v. U.S. Immigration & Customs
 7   Enf’t, 310 F. Supp. 3d 1133, 1143 (S.D. Cal. 2018) (“[P]arents and children may lawfully
 8   be separated when the parent is placed in criminal custody[.]”). Whatever the parameters
 9   of their rights, aliens attempting to enter the United States certainly do not have greater
10   constitutional rights than U.S. citizens. See Mathews, 426 U.S. at 79–80 (“In the exercise
11   of its broad power over naturalization and immigration, Congress regularly makes rules
12   that would be unacceptable if applied to citizens.”).
13          There is also no historical precedent to support the novel substantive right that
14   Plaintiffs claim. See, e.g., City of Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)
15   (asserting that the “shock-the-conscience” inquiry “may be informed by a history of liberty
16   protection”); United States v. Dominguez-Portillo, No. EP-17-MJ-4409, 2018 WL 315759,
17   at *5–6 (W.D. Tex. Jan. 5, 2018), aff’d sub nom. United States v. Vasquez-Hernandez, 314
18   F. Supp. 3d 744 (W.D. Tex. 2018), aff’d, 924 F.3d 164 (5th Cir. 2019) (alien-parent’s
19   referral for prosecution under 8 U.S.C. § 1325(a) was not enough to show “outrageous
20   government conduct” for purposes of the Fifth Amendment because “the case law provides
21   little guidance on how . . . parental rights are actually manifested when a parent charged
22   with . . . illegal entry . . . is separated from their child who allegedly accompanied them
23   across the border” and noting “the lack of clearly established parental rights in these
24   circumstances and under case law”).
25          To the contrary, it has always been acknowledged that “the evenhanded
26   enforcement of the immigration laws, in and of itself, cannot conceivably be held to violate
27   substantive due process.” Aguilar, 510 F.3d at 22 (citing de Robles v. Immigration &
28   Naturalization Serv., 485 F.2d 100, 102 (10th Cir. 1973)). Any associated interference with


                                                  43
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 48 of 66




 1   the right to family integrity alleged here was incidental to such enforcement and sprang
 2   from the federal government’s legitimate interest in prosecuting illegal entrants and/or
 3   detaining them during the expedited removal and credible fear screening process. See
 4   Demore v. Kim, 538 U.S. 510, 523 (2003) (“[D]etention during deportation proceedings
 5   [is] a constitutionally valid aspect of the deportation process.”); Payne-Barahona v.
 6   Gonzales, 474 F.3d 1, 3 (1st Cir. 2007) (rejecting the argument that “family separation”
 7   based on a valid deportation “shocks-the-conscience”). This is a critically important point
 8   because every governmental detention of a parent runs the risk of interfering in some way
 9   with the parent’s ability to care for his or her children. See id. at 3 (“If there were such a
10   right [to challenge a parent’s valid deportation], it is difficult to see why children would
11   not also have a constitutional right to object to a parent being sent to prison or, during
12   periods when the draft laws are in effect, to the conscription of a parent for prolonged and
13   dangerous military service.”).
14          It is for this reason that the overwhelming majority of cases run contrary to
15   Plaintiffs’ theories of substantive due process. “After all, the right to family integrity has
16   been recognized in only a narrow subset of circumstances,” Aguilar, 510 F.3d at 23, but
17   not in deportations, which “are routine and do not of themselves dictate family separation,”
18   Payne-Barahona, 474 F.3d at 3. As described by numerous courts of appeals, “[i]f an alien
19   could avoid the consequences of unlawful entry into the United States by having a child, it
20   would create perverse incentives and undermine Congress’s authority over immigration
21   matters.” Marin-Garcia v. Holder, 647 F.3d 666, 674 (7th Cir. 2011). 21
22   21
        See also Newton v. Immigration & Naturalization Serv., 736 F.2d 336, 343 (6th Cir.
23   1984) (finding “no constitutional rights of citizenship implicated in the decision to deport”
     parents of citizen children); Delgado v. Immigration & Naturalization Serv., 637 F.2d 762,
24
     764 (10th Cir. 1980) (“This Court has repeatedly held that the incidental impact visited
25   upon the children of deportable, illegal aliens does not raise constitutional problems.”);
     Cortez–Flores v. Immigration & Naturalization Serv., 500 F.2d 178, 180 (5th Cir. 1974)
26
     (“[D]eportation of a parent does not deprive the child of any constitutional rights.”); de
27   Robles, 485 F.2d at 102 (rejecting argument that it is unconstitutional to break up a family
     and deprive children of “constitutional right to a continuation of the family unit”);
28


                                                  44
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 49 of 66




 1          Defendants are mindful that some district courts have held that certain policies
 2   allegedly resulting in family separations at the border may be unconstitutional and
 3   plaintiffs were likely to succeed on “their substantive due process claim that their continued
 4   separation, absent a determination that [the parent] is either an unfit parent or presents a
 5   danger to her sons, violates their right to family integrity under the Fifth Amendment.”
 6   Jacinto-Castanon de Nolasco, 319 F. Supp. 3d at 499; see also Ms. L., 310 F. Supp. 3d at
 7   1145–46, modified, 330 F.R.D. 284 (S.D. Cal. 2019) (finding likelihood of success on
 8   plaintiffs’ due process claim). However, this does not demonstrate that any particular
 9   Defendant’s alleged action in this case violated clearly established law. Those decisions
10   were not decisions on the merits, and came in a different procedural posture (preliminary
11   injunction), issued against a different defendant (the United States), facing different
12   plaintiffs, seeking different relief (injunctive), in a different factual context (before
13   reunification). More importantly, for qualified immunity purposes, even if there were a
14   decision on the merits, district court decisions cannot clearly establish a legal proposition
15   of the nature raised here. See Camreta, 563 U.S. at 709 n.7 (quoting 18 J. Moore et al.,
16   Moore’s Federal Practice § 134.02[1][d] (3d ed. 2011)) (“‘A decision of a federal district
17   court judge is not binding precedent in either a different judicial district, the same judicial
18   district, or even upon the same judge in a different case.’”). They certainly cannot do so
19   where they, as here, post-date most of the challenged conduct. Pearson, 555 U.S. at 232
20   (“[T]he court must decide whether the right at issue was ‘clearly established’ at the time of
21   defendant’s alleged misconduct.”) (emphasis added).
22          Plaintiffs’ attempt to particularize their substantive due process claims fares no
23   better. For instance, Count III alleges that Defendants violated Plaintiffs’ due process rights
24   by subjecting them to “punitive treatment” by separating their families. FAC ¶¶ 306–07.
25   But, as discussed above, Plaintiffs cannot point to any clearly-established law requiring
26
     Cervantes v. Immigration & Naturalization Serv., 510 F.2d 89, 92 (10th Cir. 1975) (“The
27
     incidental impact on aliens’ minor children caused by the enforcement of duly-enacted
28   conditions on aliens’ entrance and residence does not create constitutional problems.”).


                                                   45
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 50 of 66




 1   that they be held together as a family. And any claims regarding the particular conditions
 2   of their detention, to the extent they existed, (see, e.g., FAC ¶ 67 (freezing cold rooms), id.
 3   ¶¶ 67, 80, 95 (inadequate bedding), id. ¶¶ 69, 80, 105 (inadequate food), id. ¶ 105
 4   (overcrowding)), or the failure to provide them with adequate health services (Count II) at
 5   a minimum would have to be brought against the line-level officers and/or custodians who
 6   allegedly committed the particular infractions. Iqbal, 556 U.S. at 676 (“[A] plaintiff must
 7   plead that each Government-official defendant, through the official’s own individual
 8   actions, has violated the Constitution.”). 22 Such claims do not undercut dismissal of
 9   Defendants herein.
10          Similarly, the minor Plaintiffs cannot show that they had some clearly established
11   substantive due process right not to be treated as “unaccompanied alien children” even
12   though they entered the United States with their parents. See FAC ¶¶ 58, 200, 202, 228–
13   29, 233. By federal statute (not the Constitution), a UAC is a child under 18 years of age
14   with no lawful immigration status in the United States who either (1) does not have a parent
15   or legal guardian in the United States or (2) does not have a parent or legal guardian in the
16   United States “available to provide care and physical custody.” 6 U.S.C. § 279(g)(2).
17   Courts interpreting this provision have held that parents are not “available” even in
18   circumstances where they are not in the custody of authorities. See D.B. v. Cardall, 826
19   F.3d 721, 734 (4th Cir. 2016) (“Consequently, to be ‘available to provide care’ for a child,
20   a parent must be available to provide what is necessary for the child’s health, welfare,
21   maintenance, and protection.”). Accordingly, courts have rejected the sort of narrow
22   interpretation that Plaintiffs offer here. Moreover, judges are not even in entire agreement
23   about precisely when and under what circumstances aliens (whether adults or children)
24
     22
25     Depending on the facts and circumstances, a plaintiff may also be able to seek injunctive
     relief to remedy ongoing constitutionally deficient conditions of confinement. See, e.g.,
26   Doe v. Kelly, 878 F.3d 710, 725 (9th Cir. 2017) (affirming grant of preliminary injunction
     requiring the government to provide detainees with mats and blankets after 12 hours); Ms.
27
     J.P., No. 18-6081 (C.D. Cal.), Dkt. 251 (discussed supra at 12).
28


                                                   46
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 51 of 66




 1   entering the United States gain constitutional protections. 23 When judges disagree on such
 2   questions, all of which are implicated by Plaintiffs’ claims, it is unfair to subject officials
 3   to “money damages for picking the losing side of the controversy.” Wilson v. Layne, 526
 4   U.S. 603, 618 (1999). Given the lack of clarity even on these general principles, Plaintiffs
 5   cannot show that clearly established substantive due process law prohibited Defendants’
 6   conduct in the “particular circumstances” alleged here. Wesby, 138 S. Ct. at 590.
 7   Accordingly, Counts I, II, and III should be dismissed.
 8          Plaintiffs also make a procedural due process claim (Count IV, FAC ¶¶ 312–19),
 9   but to the extent any due process claim lies here, it sounds in substantive, not procedural
10   due process. Even if Plaintiffs were to press such a claim, it would fail. As with substantive
11   due process, a procedural due process claim requires courts to “ask whether there exists a
12   liberty or property interest of which a person has been deprived,” Swarthout v. Cooke, 562
13   U.S. 216, 219 (2011), and as noted, supra, no such interest was clearly established with
14   respect to immigration detainees. But even if such an interest did exist, ORR’s care and
15   custody of UACs does not violate any clearly established procedural due process rights
16   because there are sufficient mechanisms to challenge the initial decision to maintain
17
18   23
        See, e.g., Dep’t of Homeland Sec. v. Thuraissigiam, 140 S. Ct. 1959, 1982 (2020)
19   (quoting Zadvydas v. Davis, 533 U.S. 678, 693 (2001)) (“[A]n an alien who is detained
     shortly after unlawful entry cannot be said to have ‘effected an entry,’” and “has only those
20   rights regarding admission that Congress has provided by statute”); United States v.
21   Verdugo-Urquidez, 494 U.S. 259, 271 (1990) (“[A]liens receive constitutional protections
     when they have come within the territory of the United States and developed substantial
22   connections with this country.”); Garza v. Hargan, 874 F.3d 735, 747 (D.C. Cir. 2017),
23   cert. granted, judgment vacated sub nom. Azar v. Garza, 138 S. Ct. 1790 (2018) (quoting
     Bridges v. Wixon, 326 U.S. 135, 161 (1945) (Murphy, J., concurring)) (Henderson, J.,
24   dissenting) (“[B]efore developing the ‘substantial connections’ that constitute ‘entry’ for
25   an illegally present alien—‘[t]he Bill of Rights is a futile authority for the alien seeking
     admission for the first time to these shores.’”); United States v. Carpio-Leon, 701 F.3d 974,
26   975 (4th Cir. 2012) (“[I]llegal aliens are not law-abiding members of the political
     community and aliens who have entered the United States unlawfully have no more rights
27
     under the Second Amendment than do aliens outside of the United States seeking
28   admittance.”).


                                                   47
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 52 of 66




 1   custody of such children, including Plaintiffs here. Due process only requires “the
 2   opportunity to be heard at a meaningful time and in a meaningful manner.” Mathews v.
 3   Eldridge, 424 U.S. 319, 333 (1976) (quotation omitted); id. at 333–35 (prescribing a
 4   balancing test for procedural due process claims). Agencies are not required to provide
 5   trial-like procedures unless mandated to do so by Congress. 5 U.S.C. § 554(a); see Pension
 6   Ben. Guar. Corp. v. LTV Corp., 496 U.S. 633, 655–56 (1990). Children are in ORR care
 7   and custody pursuant to the HSA and TVPRA, and there are mechanisms for challenging
 8   ORR’s determination that their parents or other custodians are unable to provide for each
 9   child’s care and custody. See, e.g., Children Entering the United States Unaccompanied:
10   Section    2,     Safe    and     Timely      Release     from     ORR,       available    at
11   https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied-
12   section-2#2.2. Indeed, all families identified in the FAC were reunited before this case was
13   filed. FAC ¶¶ 73, 91, 100, 112, 122. Additional procedural safeguards are not required
14   under a Mathews balancing test. 424 U.S. at 333–35. Therefore, there was no clearly
15   established procedural due process violation inherent in the government’s custody of
16   Plaintiffs, and Count IV should be dismissed.
17          B. Plaintiffs Fail to Allege a Violation of a Clearly Established Equal
               Protection Right
18
19          Plaintiffs cannot show that the alleged general polices violated any clearly

20   established equal protection right (Count V). The Supreme Court has long held that a policy

21   that does not identify a suspect classification or fundamental right “cannot run afoul of the

22   Equal Protection Clause if there is a rational relationship between the disparity of treatment

23   and some legitimate governmental purpose.” Armour v. City of Indianapolis, Ind., 566 U.S.

24   673, 680 (2012) (internal quotation and citations omitted); see Aleman v. Glickman, 217

25   F.3d 1191, 1200 (9th Cir. 2000) (explaining that rational basis review applies if a

26   classification does not involve a fundamental right or protected class). Even as alleged, the

27   policies described by Plaintiffs targeted all groups entering along the southern border. See

28   FAC ¶¶ 135–40, 147–56, 160–62. This is not a suspect classification. Moreover, the vast


                                                  48
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 53 of 66




 1   majority of illegal entries to the United States occur at its southern border, 24 and this, rather
 2   than any “discriminatory animus toward immigrants from Central America,” FAC ¶ 243,
 3   is an “obvious alternative explanation” explaining the impetus for those alleged policies.
 4   Iqbal, 556 U.S. at 682–83 (rejecting animus allegations because “obvious alternative
 5   explanation” explained disparate treatment of Arab Muslims).
 6          But even if there were a fundamental right or national origin classification somehow
 7   at issue here, it is not clearly established in the immigration and related UAC context that
 8   a court must apply a heightened standard of review. Courts have repeatedly affirmed that
 9   “[d]istinctions on the basis of nationality may be drawn in the immigration field by the
10   Congress or the Executive.” Narenji v. Civiletti, 617 F.2d 745, 747 (D.C. Cir. 1979);
11   accord Trump v. Hawaii, 138 S. Ct. 2392, 2418–19 (2018) (“Because decisions in these
12   matters may implicate relations with foreign powers, or involve classifications defined in
13   the light of changing political and economic circumstances, such judgments are frequently
14   of a character more appropriate to either the Legislature or the Executive.”) (quotations and
15   citation omitted); see also e.g., Rajah v. Mukasey, 544 F.3d 427, 435 (2d Cir. 2008); Jean
16   v. Nelson, 727 F.2d 957, 978 n.30 (11th Cir. 1984).
17          Where an equal protection challenge to a federal immigration law (as opposed to a
18   state law based on alienage) is brought, only rational basis review applies. See Mathews,
19   426 U.S. at 83. “[I]t is clear that classifications made under the immigration laws need only
20   be supported by some rational basis to fulfill equal protection guarantees.” Alvarez v. Dist.
21   Dir. of U.S. Immigration & Naturalization Serv., 539 F.2d 1220, 1224 (9th Cir. 1976)
22   (upholding preferential treatment for commuter aliens from Mexico and Canada against
23   equal protection challenge).
24
     24
25      See Nationwide Apprehensions by Citizenship and Sector in Fiscal Year 2017, available
     at             https://www.cbp.gov/sites/default/files/assets/documents/2018-May/usbp-
26   apprehensions-citizenship-sector-fy2017.pdf (last visited Nov. 12, 2020); CBP Border
     Security      Report         for      Fiscal      Year      2017,      available      at
27
     https://www.cbp.gov/sites/default/files/assets/documents/2017-Dec/cbp-border-security-
28   report-fy2017.pdf (last visited Nov. 12, 2020).


                                                    49
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 54 of 66




 1          “[I]t should come as no surprise that the Court hardly ever strikes down a policy as
 2   illegitimate under rational basis scrutiny.” Hawaii, 138 S. Ct. at 2420. Rational basis
 3   review is highly deferential, especially because “[a]ny rule of constitutional law that would
 4   inhibit the flexibility of the President to respond to changing world conditions should be
 5   adopted only with the greatest caution.” Id. at 2419–20 (quotation and citation omitted);
 6   id. at 2420 (“[T]he Court hardly ever strikes down a policy as illegitimate under rational
 7   basis scrutiny.”). “A law will survive rational basis review ‘so long as it bears a rational
 8   relation to some legitimate end.’” Tucson Woman’s Clinic v. Eden, 379 F.3d 531, 543 (9th
 9   Cir. 2004) (quoting Romer v. Evans, 517 U.S. 620, 631 (1996)). “[I]t is difficult to show
10   that a law violates the equal protection clause under rational basis review,” because such
11   review invalidates only laws “so irrational or absurd on their face [that] it is clear they can
12   be motivated by nothing other than animus or prejudice against a group.” Id. at 543; see
13   also City of Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 448 (1985).
14          Supreme Court and Circuit precedent demonstrates that Plaintiffs do not reasonably
15   plead that Defendants’ alleged actions were motivated by animus. “To plead animus, a
16   plaintiff must raise a plausible inference that an ‘invidious discriminatory purpose was a
17   motivating factor’ in the relevant decision.” Dep’t of Homeland Sec. v. Regents of the Univ.
18   of California, 140 S. Ct. 1891, 1915 (2020) (plurality by Roberts, J.) (quoting Vill. Of
19   Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977)). Evidence of
20   animus can include “disparate impact on a particular group, ‘[d]epartures from the normal
21   procedural sequence,’ and ‘contemporary statements by members of the decisionmaking
22   body.’” Id. (quoting Vill. Of Arlington Heights, 429 U.S. at 266–68).
23          Courts have rejected such claims in similar circumstances. For example, Plaintiffs
24   in Regents challenged the Department of Homeland Security’s rescission of its Deferred
25   Action for Childhood Arrivals (“DACA”) immigration program, arguing that the rescission
26   was arbitrary and capricious under the Administrative Procedure Act (“APA”) and violated
27   the equal protection guarantee of the Fifth Amendment. The Court agreed with the
28   plaintiffs that DHS’s rescission of DACA was arbitrary and capricious under the APA,


                                                   50
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 55 of 66




 1   Regents, 140 S. Ct. at 1915, but held that plaintiffs failed to state an equal protection claim.
 2   Eight justices agreed to reject plaintiffs’ equal protection claim, although only the four-
 3   justice plurality gave a rationale for doing so. See id. at 1915–19 (plurality by Roberts, J.);
 4   id. at 1919 n.1 (Thomas, J., concurring in the judgment in part and dissenting in part.); id.
 5   at 1936 (Kavanaugh, J., concurring in the judgment in part and dissenting in part). The
 6   plurality explained that plaintiffs’ allegations failed to raise a plausible inference that an
 7   invidious discriminatory purpose was a motivating factor in the rescission. Id. at 1915
 8   (Roberts, J.). In coming to this conclusion, the plurality rejected the plaintiffs’ argument
 9   that three types of allegations purportedly evidenced invidious discriminatory purpose.
10   First, the plurality explained that the disparate impact on Latinos did not plausibly establish
11   animus: “because Latinos make up a large share of the unauthorized alien population, one
12   would expect them to make up an outsized share of recipients of any cross-cutting
13   immigration relief program.” Id. The plurality also noted that were such a disparate impact
14   “sufficient to state a claim, virtually any generally applicable immigration policy could be
15   challenged on equal protection grounds.” Id. at 1916. Second, the plurality explained that
16   there was nothing irregular about the lead up to the rescission of DACA because it was a
17   natural response to a new legal determination by the Attorney General. Id. Third, the
18   plurality concluded that statements made by President Trump, which were “remote in time
19   and made in unrelated contexts,” did not qualify as “contemporary statements,” probative
20   of the decision to rescind DACA. Id. 25
21          Applying the rationale of the Regents plurality to the allegations of the FAC
22   demonstrates that Plaintiffs do not sufficiently allege any equal protection violation.
23   Plaintiffs’ equal protection argument relies on the same three criteria as the Regents
24   plaintiffs did, including the same theory regarding disparate impact, FAC ¶ 242, the exact
25   same statements by President Trump, id. ¶¶ 248–49, and other alleged statements that were
26   also remote in time and in unrelated contexts, id. ¶¶ 251–54. And, as in Regents, the action
27
     25
28      The reasoning of the Regents plurality has been adopted by the Ninth Circuit. See Ramos
     v. Wolf, 975 F.3d 872, 897–99 (9th Cir. 2020).

                                                   51
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 56 of 66




 1   by DHS (to refer all 8 U.S.C. § 1325(a) offenders for prosecution) came in response to a
 2   decision of the Attorney General (to prosecute those offenders). See supra, Section I.D.
 3          Many factors, including features of geography, support these decisions to focus
 4   enforcement efforts on the southern border. As a practical matter, it is relatively difficult
 5   for non-Canadian asylum seekers to approach the United States from the northern border
 6   because they must first travel by air or sea to Canada. See, e.g., Iqbal, 556 U.S. at 679–81
 7   (in deciding a motion under 12(b)(6), a court may draw on its judicial experience and
 8   common sense). In contrast, the nation of Mexico lies on the southern border of the United
 9   States; to the south of Mexico are the countries that make up Central America. Thus,
10   asylum seekers from non-contiguous countries south of the border face fewer logistical
11   barriers to approaching the United States through its southern border. The border between
12   the United States and Canada is also thousands of miles longer than the border with
13   Mexico, making enforcement efforts more diffuse. Plaintiffs ask this Court to ignore these
14   realities and the obvious alternative and common sense explanation for any alleged policies
15   along the southern border, i.e., to the extent limited immigration enforcement resources are
16   going to be committed anywhere, it is reasonable to commit more of those resources to the
17   areas where the violations occur most often. Viewed in this light, the zero-tolerance policy
18   was not a “pretext,” FAC ¶ 162, but a logical attempt to allocate scarce resources to stop
19   illegal entry of aliens along the border. Plaintiffs may dispute the “effectiveness and
20   wisdom” of enforcing this policy through criminal prosecution, with the attendant
21   separation when the alien charged is a parent who comes to the border with his or her child.
22   Hawaii, 138 S. Ct. at 2421. But the Court may not substitute its judgment, or Plaintiffs’,
23   for that of the Executive with regard to enforcing laws passed by Congress. See id.
24          C. Plaintiffs Fail to Allege the Violation of a Clearly Established Fourth
               Amendment Right
25
26          Plaintiffs also cannot show that the government’s separation or continued custody

27   of the Plaintiff children violated Plaintiffs’ clearly established Fourth Amendment rights.

28   The Fourth Amendment provides that:


                                                  52
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 57 of 66




 1          The right of the people to be secure in their persons, houses, papers, and
            effects, against unreasonable searches and seizures, shall not be violated, and
 2          no Warrants shall issue, but upon probable cause . . . .
 3   A “seizure” occurs only when a government official, “by means of physical force or show
 4   of authority, has in some way restrained the liberty of a citizen.” Terry v. Ohio, 392 U.S.
 5   1, 19 n.16 (1968). In a Bivens or Section 1983 case, “liability will not attach unless there
 6   exists ‘a case where an officer acting under similar circumstances . . . was held to have
 7   violated the Fourth Amendment.” Emmons v. City of Escondido, 921 F.3d 1172, 1174 (9th
 8   Cir. 2019) (quoting White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)).
 9          Plaintiffs do not complain of any seizure in a constitutionally recognized sense. The
10   Plaintiffs were apprehended once: at the time they were initially detained after crossing the
11   border. FAC ¶¶ 62, 79, 95, 104, 114. Nowhere does the FAC contest the validity of these
12   initial apprehensions. After that initial apprehension and the time Plaintiffs spent in the
13   custody of the immigration officers, see Robins v. Harum, 773 F.2d 1004, 1010 (9th Cir.
14   1985) (holding that a seizure continues “throughout the time the arrestee is in the custody
15   of the arresting officers”), any constitutional challenge to government custody might
16   arguably implicate the Fifth Amendment (or other constitutional provisions which were
17   not clearly established here), but not the Fourth Amendment. See, e.g., Baker v. McCollan,
18   443 U.S. 137, 144 (1979) (stating that the speedy trial right or Eighth Amendment, and not
19   the Fourth Amendment, provide redress for indefinite detention where probable cause
20   otherwise exists); Zadvydas, 533 U.S. at 690 (analyzing allegations of “indefinite civil
21   detention” under the Fifth Amendment). Plaintiffs do not allege the type of “continuing
22   seizure” that might flow from the use of excessive force by officers after they were taken
23   into CBP custody. Robins, 773 F.2d at 1010. To the extent Plaintiffs allege a violation
24   based on separation and the continued detention of the children “without their parents’
25   consent,” FAC ¶ 333, that violation would speak to their family integrity claim (Count I,
26   FAC ¶¶ 282–92), discussed above, not a stand-alone Fourth Amendment claim. See supra
27   at 41–47; cf. Graham v. Connor, 490 U.S. 386, 395 (1989) (“Amendment” which “provides
28   an explicit textual source of constitutional protection” “must be the guide for analyzing . . .


                                                   53
      Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 58 of 66




 1   claims.”). Plaintiffs’ attempt to shoehorn the Fourth Amendment – which was “tailored
 2   explicitly for the criminal justice system” – into the context of government care and
 3   custody of alien children, falls far short. Gerstein v. Pugh, 420 U.S. 103, 125 n.27 (1975).
 4   At the very least, Plaintiffs have not alleged any challenged actions that would amount to
 5   a clearly established “seizure” for the purposes of the Fourth Amendment. 26 West, 931 F.3d
 6   at 983 (quoting Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)) (“The
 7   Supreme Court has emphasized, especially in the Fourth Amendment context, that [courts]
 8   may not ‘define clearly established law at a high level of generality.’”).
 9          It is also not clearly established that if there were a “seizure” it was unreasonable in
10   these circumstances. Terry, 392 U.S. at 9 (noting that the Constitution prohibits
11   “unreasonable” seizures). For those families where the parents were referred for criminal
12   prosecution, Plaintiffs cannot show that it was clearly established that the children were
13   not “unaccompanied alien children” after their parents were transferred into criminal
14   custody. See supra at 46–47; see also 8 U.S.C. § 1232(b)(3) (requiring that CBP transfer a
15   UAC to HHS custody within 72 hours of determining that the child is a UAC, absent
16   exceptional circumstances). Indeed, there can be no doubt that Plaintiffs would not have
17   been “available to provide care and physical custody” during the time they were referred
18   for prosecution or in criminal custody. 6 U.S.C. § 279(g)(2)(C)(ii). And once Plaintiffs
19   were determined to be UACs, the terms of their release would be an agency decision
20   governed by the TVPRA – not a decision by any individual defendant herein. 8 U.S.C.
21   § 1232(c)(3)(A). No clearly established law required HHS to bypass TVPRA requirements
22   because Plaintiffs entered the United States with an adult.
23
24
     26
25     Nor has it been clearly established that each (or any) Plaintiff had the requisite substantial
     connections with the United States such that the Fourth Amendment applied to them at all.
26   See Verdugo-Urquidez, 494 U.S. at 265 (“‘[T]he people’ protected by the Fourth
     Amendment . . . refers to a class of persons who are part of a national community or who
27
     have otherwise developed sufficient connection with this country to be considered part of
28   that community.”).


                                                   54
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 59 of 66




 1          D. Defendants Did Not Personally Violate Plaintiffs’ Constitutional or Federal
               Statutory Rights
 2
            “Because vicarious liability is inapplicable to Bivens . . . suits,” to survive a motion
 3
     to dismiss “a plaintiff must plead that each Government-official defendant, through the
 4
     official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676
 5
     (emphasis added). In Iqbal, for example, the Supreme Court rejected as insufficient
 6
     allegations that (1) the former AG and former Director of the FBI “knew of, condoned, and
 7
     willfully and maliciously agreed” to subject plaintiff to constitutional violations because
 8
     of race, religions or national origin, (2) the AG was the “principal architect” of the policy,
 9
     and (3) the FBI Director was “instrumental in [its] adoption, promulgation, and
10
     implementation” as a conclusory, formulaic recitation of the elements of a claim, and not
11
     entitled to an assumption of truth. Id. at 669, 680–81. Adequate allegations of fact
12
     establishing personal participation are required both in Bivens and federal statutory civil
13
     rights claims. See Iqbal, 556 U.S. at 676 (“Because vicarious liability is inapplicable
14
     to Bivens and § 1983 suits, a plaintiff must plead that each Government-official defendant,
15
     through the official’s own individual actions, has violated the Constitution.”); Bisbee, 39
16
     F.3d at 1102 (“The justifications for the doctrine of qualified immunity enunciated in
17
     Harlow are equally present in section 1985 claims . . . .”).
18
            As an initial matter, the FAC contains allegations of conduct by persons other than
19
     Defendants. For example, Plaintiffs allege other, unnamed, government employees
20
     performed the actual separations. See FAC ¶¶ 64, 82, 96, 107, 114–15, 168. Plaintiffs do
21
     not allege that Defendants personally separated Plaintiffs. Id. ¶¶ 61–124. John/Jane Doe
22
     Defendants are also alleged to have engaged in malfeasance by lying to or coercing asylum
23
     seekers, or participating in other misconduct. Id. ¶¶ 171, 180–84. Plaintiffs further allege
24
     that government employees physically mistreated Plaintiffs or others. See, e.g., id. ¶ 84
25
     (driving recklessly while Plaintiff was shackled in back of vehicle); id. ¶ 106 (repeatedly
26
     striking a mother). But because it is black letter law that there is no “respondeat superior”
27
28


                                                   55
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 60 of 66




 1   liability in Bivens actions, Iqbal, 556 U.S. at 676, the named individually Defendants
 2   cannot be liable for any of those actions.
 3          For that same reason, allegations that Defendants failed to provide Plaintiffs with
 4   adequate health care, FAC ¶¶ 293–302, are insufficient and fail for lack of personal
 5   participation. Even presuming constitutionally inadequate care was alleged, see Toguchi v.
 6   Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (explaining the high standard for alleging
 7   deliberate indifference), Defendants were many steps removed from custodians or medical
 8   professionals who might have been personally responsible for Plaintiffs’ medical care or
 9   aware of their medical conditions. Defendants all are or were in high-level policymaking
10   positions, and were not even direct supervisors of federal employees within DHS or ORR
11   with custodial responsibility for Plaintiffs. Therefore, Count II should be dismissed.
12          Furthermore, some Defendants are not alleged to have done anything, or could not
13   have participated in the government’s alleged unconstitutional conduct because their tenure
14   did not overlap with the timing of the alleged conduct. For example:
15      • Defendants Morgan and Albence are not alleged to have taken any actions, let alone
16          any unconstitutional actions. Similarly, the FAC contains only a single non-
17          probative and conclusory allegation of any conduct by Secretary Azar. FAC ¶ 235.
18      • Some Defendants had left their positions before portions of the alleged misconduct
19          occurred, e.g., Defendants Kelly (left January 2, 2019), Homan (June 29, 2018),
20          Vitiello (April 12, 2019), Cissna (June 1, 2019), and Lloyd (November 2018), and
21          cannot be liable for any of the alleged conduct after their departure, e.g., FAC ¶ 236.
22      • Some Defendants only entered into government service or assumed their positions
23          after portions of the alleged misconduct occurred, e.g. Defendants Azar (began
24          January 29, 2018), Morgan (May 28, 2019), Cissna (October 8, 2017), and cannot
25          be liable for any of the alleged conduct before they started, e.g., FAC ¶ 127
26          (discussing alleged February 14, 2017 meeting); id. ¶ 144 (discussing alleged
27          “December 2017 Family Separation Memo”).
28


                                                  56
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 61 of 66




 1   Accordingly, at the very least, the Court should dismiss the second cause of action and all
 2   claims against Morgan and Albence and narrow any remaining claims to actions taken
 3   while Defendants were in their official positions.
 4          E. The Court Should Dismiss Plaintiffs’ Federal Statutory Claims For
               Additional Reasons
 5
 6          Defendants are also entitled to qualified immunity with respect to Plaintiffs’ claims

 7   under Sections 1985 (Count VII) and 1986 (Count VIII). See Abbasi, 137 S. Ct. at 1866

 8   (applying qualified immunity to Section 1985 claim). To state a claim under Section

 9   1985(3), a plaintiff must allege “(1) a conspiracy; (2) for the purpose of depriving, either

10   directly or indirectly, any person or class of persons of the equal protection of the laws, or

11   of equal privileges and immunities under the laws; and (3) an act in furtherance of the

12   conspiracy; (4) whereby a person is either injured in his person or property or deprived of

13   any right or privilege of a citizen of the United States.” United Broth. of Carpenters &

14   Joiners of Am., Local 610, AFL-CIO v. Scott, 463 U.S. 825, 828–29 (1983). Section

15   1985(3), however, “provides no substantial rights itself.” Id. at 833. Instead, “[t]he rights,

16   privileges, and immunities that § 1985(3) vindicates must be found elsewhere.” Id.

17   Allegations that the “conduct was motivated by a racial or perhaps otherwise class-based,

18   invidiously discriminatory animus . . . constitutes an essential element of a cause of action

19   under section 1985(3).” Trerice v. Pedersen, 769 F.2d 1398, 1402 (9th Cir. 1985). Here,

20   Plaintiffs invoke their equal protection rights. FAC ¶ 341.

21          Defendants have discussed in detail why Plaintiffs fail to plead an equal protection

22   claim, any animus by Defendants, or the deprivation of any clearly established right. See

23   supra Sections V.A–C. Those reasons alone are sufficient to resolve Plaintiffs’ statutory

24   claims. See Carpenters, 463 U.S. at 833 (listing elements); Griffin, 403 U.S. at 102–03

25   (noting Section 1985(3) requires proof of an injury to, or deprivation of, a federally assured

26   right or privilege). But Defendants are also entitled to qualified immunity on Plaintiffs’

27   statutory claims because Defendants “reasonably might not have known that their planning

28   could be labeled a conspiracy under [Section 1985(3)].” K.O., 2020 WL 3429697, at *12.


                                                  57
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 62 of 66




 1          Plaintiffs’ statutory claims fail because they do not allege any conspiracy between
 2   legally distinct persons. Rather, Plaintiffs allege that Executive Branch officials
 3   “consult[ed] among themselves and then adopt[ed] a policy for the entity,” the Executive
 4   Branch. Abbasi, 137 S. Ct. at 1867. As Abbasi explained, “[u]nder this principle –
 5   sometimes called the intracorporate-conspiracy doctrine – an agreement between or among
 6   agents of the same legal entity, when the agents act in their official capacities, is not an
 7   unlawful conspiracy.” Id. This doctrine is “derived from the nature of the conspiracy
 8   prohibition,” which requires an agreement between “two or more separate persons.” Id.
 9   But “[w]hen two agents of the same legal entity make an agreement in the course of their
10   official duties . . . as a practical and legal matter their acts are attributed to their principal.
11   And it then follows that there has not been an agreement between two or more separate
12   people.” Id.; see Copperweld Corp. v. Indep. Tube Corp., 467 U.S. 752, 771 (1984) (“[N]ot
13   unlike a multiple team of horses drawing a vehicle under the control of a single driver.”).
14          Drawing on these principles, Abbasi discussed the viability of a Section 1985(3)
15   claim against multiple “Executive Branch” officials for discussions that “were the preface
16   to, and the outline of, a general and far-reaching policy.” 137 S. Ct. at 1867. Although the
17   Court declined to decide on the applicability of intracorporate-conspiracy doctrine with
18   reference to Section 1985(3) conspiracies, the Court found the law was “sufficiently open”
19   that the government employees were entitled to qualified immunity. Id. at 1868–69; accord
20   Fazaga v. Fed. Bureau of Investigation, 965 F.3d 1015, 1060 (9th Cir. 2020) (holding that
21   FBI agents were entitled to qualified immunity against liability against a Section 1985(3)
22   claim); id. at 1059–60 (explaining that agents could not “reasonably have known that
23   agreements entered into or agreed-upon policies devised with other employees of the FBI
24   could subject them to conspiracy liability under § 1985(3)”). Just as in Abbasi, many of the
25   Defendants here work or worked in the same agencies, and all Defendants worked for the
26   same branch of government, raising similar intracorporate-conspiracy issues. See K.O.,
27   2020 WL 3429697, at *13 (“If the intracorporate-conspiracy doctrine can apply to civil
28   rights claims—and Abbasi states that it might be able to—there is little reason to think its


                                                     58
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 63 of 66




 1   reach would stop at cross-department communications within the scope of federal officers’
 2   official duties.”). As with the “team of horses” analogy mentioned in Abbasi, executive
 3   agencies and departments all work together under the leadership of the White House and,
 4   ultimately, the President. See Seila Law LLC v. Consumer Fin. Prot. Bureau, 140 S. Ct.
 5   2183, 2203 (2020) (“[I]ndividual executive officials . . . wield significant authority, but
 6   that authority remains subject to the ongoing supervision and control of the elected
 7   President.”). Because the law on this point is no clearer now than it was at the time Abbasi
 8   was decided, Defendants are entitled to qualified immunity.
 9          Plaintiffs’ claim under 42 U.S.C. § 1986 must derivatively fail because a violation
10   of Section 1986 depends on an underlying violation of Section 1985. Section 1986 provides
11   that “[e]very person who, having knowledge that any of the wrongs conspired to be done,
12   and mentioned in section 1985 . . . are about to be committed, and having power to prevent
13   or aid . . . neglects or refuses so to do . . . shall be liable to the party injured . . . .” 42 U.S.C.
14   § 1986. If a plaintiff fails to demonstrate a claim under Section 1985, however, courts
15   consistently conclude that a plaintiff cannot sustain a cause of action under Section 1986.
16   See, e.g., Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 626 (9th Cir. 1988)
17   (“A claim can be stated under section 1986 only if the complaint contains a valid claim
18   under section 1985.”). In short, Plaintiffs’ Section 1986 claim is doomed by their failure to
19   allege facts sufficient to state a claim under Section 1985, and both claims should be
20   dismissed on the basis of qualified immunity. See Saucier, 533 U.S. at 201; K.O., 2020 WL
21   3429697, at *13 (dismissing Section 1985(3) and 1986 claims in a nearly identical lawsuit
22   against many of the same Defendants).
23   VI.    PLAINTIFFS’ CHALLENGE TO PROSECUTORIAL POLICYMAKING IS
            BARRED BY ABSOLUTE IMMUNITY
24
25          In Imbler v. Pachtman, the Supreme Court held that “in initiating a prosecution and

26   in presenting the [government’s] case, the prosecutor is immune from a civil suit for

27   damages . . . .” 424 U.S. 409, 431 (1976); see also Schloss v. Bouse, 876 F.2d 287, 290 (2d

28   Cir. 1989) (absolute immunity also protects the decision not to prosecute). This immunity


                                                       59
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 64 of 66




 1   extends to any activities of the prosecutor “intimately associated with the judicial phase of
 2   the criminal process . . . .” Imbler, 424 U.S. at 430. The Court has continued to employ
 3   Imbler’s functional approach in determining whether absolute prosecutorial immunity
 4   applies in a given case. See Burns v. Reed, 500 U.S. 478, 492 (1991) (listing cases). The
 5   Supreme Court has confirmed that, like line prosecutors, policymakers are absolutely
 6   immune from claims that arise out of the formulation of prosecutorial policies. See Van de
 7   Kamp v. Goldstein, 555 U.S. 335, 349 (2009) (supervising prosecutors had absolute
 8   immunity for general claims that their “supervision, training, or information-system
 9   management was constitutionally inadequate”); accord Dellums v. Powell, 660 F.2d 802,
10   803 (D.C. Cir. 1981) (extending Imbler’s prosecutorial immunity to the AG for acts of
11   prosecutorial policymaking).
12          Plaintiffs allege that in April 2018 former AG Sessions announced a “Zero
13   Tolerance” policy to criminally prosecute all DHS referrals of Section 1325(a) violations.
14   FAC ¶ 160. This decision to initiate prosecutions against a class of offenders (whether, as
15   Plaintiffs claim, it was a “pretext” for discrimination, id. ¶ 162, or not) was the kind of core
16   activity protected by Imbler. 424 U.S. at 431. To the extent former AG Sessions, or any
17   other Defendant, is alleged to have created or implemented the policy of criminal
18   prosecution at issue, such acts are protected by absolute immunity, and all related claims
19   must be dismissed. Dellums, 660 F.2d at 806; see FAC ¶ 162 (suggesting that the
20   government’s zero-tolerance policy “was conceived of” by Defendants Sessions, Nielsen,
21   Miller, and Hamilton). As discussed above, the immunity derives from the function of the
22   prosecutorial act, not the particular title of the government official. See Romano v. Bible,
23   169 F.3d 1182, 1186 (9th Cir. 1999) (quoting Buckley v. Fitzsimmons, 509 U.S. 259, 269
24   (1993)) (“The Supreme Court has adopted a ‘functional approach’ to determine whether
25   an official is entitled to absolute immunity. This approach looks to the nature of the
26   function performed, not the identity of the actor who performed it.”).
27                                         CONCLUSION
28          Defendants respectfully request that the Court dismiss the FAC with prejudice.


                                                   60
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 65 of 66




 1                                     Dated this 13th day of November, 2020.
 2                                     JEFFREY BOSSERT CLARK
 3                                     Acting Assistant Attorney General
                                       Civil Division
 4
 5                                     C. SALVATORE D’ALESSIO, JR.
                                       Acting Director
 6                                     Torts Branch, Civil Division
 7
                                       MARY HAMPTON MASON
 8                                     Senior Trial Counsel, Torts Branch
 9
                                       /s/ Paul Quast
10                                     PAUL QUAST
11
                                       Counsel for the Individual Defendants
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                         61
     Case 4:19-cv-00481-JCH Document 52 Filed 11/13/20 Page 66 of 66




 1                               LRCiv 12.1 CERTIFICATION
 2         Pursuant to Local Rule 12.1(c), Defendants’ counsel certifies that before filing this
 3   motion, I notified Plaintiffs’ counsel of the issues to be asserted in this motion and the
 4   parties were unable to agree that the pleading was curable in any part by a permissible
 5   amendment offered by Plaintiffs.
 6
 7                                            /s/ Paul Quast
                                              Paul Quast
 8
 9
10                               CERTIFICATE OF SERVICE
11         I hereby certify that a true copy of the above document was served upon the attorney
12   of record for each other party by means of the District Clerk’s CM/ECF electronic filing
13   system on November 13, 2020.
14
15                                            /s/ Paul Quast
                                              Paul Quast
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                62
